Exhibit 10.18






  AMENDMENT TO STOCK PURCHASE AND SALE AGREEMENT






  This Amendment to Stock Purchase and Sale Agreement (the "Amendment") is
made and entered into as of March 3, 2006 by and among: Timberline Resources
Corporation, an Idaho corporation (“Timberline Resources”); the shareholders of
Kettle
Drilling, Inc., an Idaho corporation (“Kettle Drilling”), listed on the
signature page hereof
(collectively referred to as the “Selling Stockholders”); and the shareholders
of Timberline
Resources listed on the signature page hereof (collectively referred to as the
“Timberline
Inside Stockholders”).






  RECITALS:






  WHEREAS, Timberline Resources, Kettle Drilling, the Selling Stockholders and
the Timberline Inside Stockholders are parties to a Stock Purchase and Sale
Agreement
dated February 23, 2006 (the “Purchase and Sale Agreement"); and

WHEREAS, Timberline Resources is unable to pay the Selling Stockholders the
full cash portion of the purchase price specified in the Purchase and Sale
Agreement; and

WHEREAS, the Selling Stockholders are willing to accept promissory notes
issued by Timberline Resources in lieu of the cash they are otherwise entitled
to receive.






  AGREEMENT:






  NOW, THEREFORE, the parties hereto agree as follows:






  1. Certain Definitions. Unless otherwise defined in this Amendment,
capitalized terms shall have the same meanings that are ascribed to them in the
Purchase
and Sale Agreement.






  2. Amendments.

2.1 Purchase Price of the Kettle Drilling Shares. Section 1.2 of the Purchase
and Sale Agreement is hereby amended to read in its entirety as follows:






  1.2 Purchase Price of the Kettle Drilling Shares. The aggregate
purchase price of the Purchased Kettle Drilling Shares (the “Purchase Price”)
shall be $4,800,000 plus interest earned with respect to the promissory notes
specified in subsection 1.2(b) below, which shall be payable to the Selling
Stockholders as follows:






  (a) $2,400,000 of the Purchase Price shall be payable to the
Selling Stockholders at Closing, in cash in immediately available funds.
Such amount shall be allocated and paid to each Selling Stockholder
according to such Selling Stockholder’s ownership percentage of the
Kettle Drilling Shares set forth in Exhibit A to this Agreement.






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 1




--------------------------------------------------------------------------------



  (b) $400,000 of the Purchase Price shall be payable to the
Selling Stockholders at Closing by the execution and delivery to the
Selling Stockholders of the promissory notes of Timberline Resources in
the forms that are annexed hereto as Exhibit G (the “Promissory Notes”).

(c) $2,000,000 of the Purchase Price shall be payable either (i)
in cash, in immediately available funds, or (ii) if Timberline Resources so
elects, at or prior to Closing, by delivery of shares of Series A Preferred
Stock of Timberline Resources (the “Series A Stock”) having the rights,
preferences and limitations that are set forth in the Series A Preferred
Stock Resolution (the “Resolution”) that is annexed to and made a part of
this Agreement as Exhibit B. The Series A Stock to be delivered to a
Selling Stockholder, if he elects to receive such shares in payment of a
portion of the Purchase Price, shall be valued at $0.40 per share, and the
number of shares of such stock that shall be deliverable to a Selling
Stockholder who elects to receive such shares shall be determined by
multiplying 5,000,000 by such Selling Stockholder’s ownership
percentage of the Kettle Drilling Shares set forth in Exhibit A to this
Agreement.






2.2 Closing Deliveries. Subsection 1.4(a) of the Purchase and Sale Agreement
is hereby amended to read in its entirety as follows:






  (a) At the Closing, Timberline Resources shall deliver each
Selling Stockholder (i) a cashiers check or a certified check equal to the
Selling Stockholder’s allocable share of that portion of the Purchase Price
that is payable in cash, (ii) the Promissory Notes, and (iii) if Timberline
Resources has elected to issue shares of Series A Stock in payment of a
portion of the Purchase Price, by delivery of a certificate or certificates for
such shares.






2.3 Exhibit F-1. The form of opinion of Timberline Resources counsel that is
annexed to the Purchase and Sale Agreement as Exhibit F-1 is hereby amended as
follows:

(a) Numbered paragraph 5 of the opinion is amended to read in its
entirety as follows:






  5. The Purchase and Sale Agreement, the Registration Rights
Agreement, the Voting Trust Agreement and the Promissory Notes are each
the legal, valid and binding obligation of Timberline Resources, enforceable
against it in accordance with its terms.






(b) Numbered paragraph 6 of the opinion is amended to read in its
entirety as follows:






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 2




--------------------------------------------------------------------------------



  6. The execution, delivery and performance by Timberline
Resources of the Purchase and Sale Agreement, the Registration Rights
Agreement, the Voting Trust Agreement and the Promissory Notes do not
conflict with, or constitute a default, violation or breach of, any applicable
law or governmental rule or regulation, or, to our knowledge, any order,
injunction or decree of any court of governmental instrumentality applicable
to Timberline Resources, or any agreement or other instrument to which
Timberline Resources is a party or is subject.






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day
and year first above written.




[x3x1.jpg]




AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 3




--------------------------------------------------------------------------------

[x4x1.jpg]




AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 4




--------------------------------------------------------------------------------



  Schedule A to Stock Purchase and Sale Agreement
(Schedule of Exceptions)






This schedule of exceptions sets forth exceptions to the representations and
warranties made by Kettle Drilling and the Selling Stockholders in Section 2 of
the
Agreement. Unless the context otherwise requires, all capitalized terms used
herein shall
have the same meanings that are ascribed to them in the Agreement. The Section
numbers indicated refer to sections in the Agreement, however the exceptions set
forth in
this schedule shall apply to any of the representations and warranties made by
Kettle
Drilling and the Selling Stockholders where appropriate.






Section                                        Exception




2.4      Kettle Drilling and the Selling Stockholders (and Brenda Kettle) are
parties to an Agreement to Redeem Stock and to Amend Option to Purchase Stock,
dated June 22, 2004, pursuant to which Kettle Drilling is obligated to pay
Brenda Kettle a specified additional sum as further consideration for the
redemption of her shares of Kettle Drilling if, in addition to other events
specified therein, either Douglas Kettle or David Deeds sold any of their
respective shares of Kettle Drilling. Kettle Drilling, the Selling Stockholders
and Brenda Kettle have since amended the agreement to terminate Kettle
Drilling’s obligation to pay Brenda Kettle such additional sum.     The Selling
Stockholders are also parties to a Shareholders Agreement dated February 20,
2006 that restricts their ability to sell their shares of Kettle Drilling and
grants each of them a right of first refusal to purchase the shares of the other
in the event one of them seeks to sell their shares or receives a bona fide
offer to buy such shares. The Selling Stockholders have waived such provisions
in conjunction with the proposed purchase of their shares of Kettle Drilling by
Timberline Resources pursuant to the Agreement.   2.5      Kettle Drilling has
one subsidiary, World Wide Exploration, S.A. de C.V., which is organized and
existing under the laws of Mexico.   2.6      Kettle Drilling has the following
liabilities:     (a) Liabilities totaling $1,140,270.43, payable in respect of
the following items or accounts, and in the following amounts:  

Item or Account    Amount 

--------------------------------------------------------------------------------

Wells Fargo MC #8103  $  3,105.02  Wells Fargo VISA #3541    4,039.28  Kubota
Credit #7082    6,507.96  Diversified 98 Skytrack #2028    22,740.83  Atlas B20Y
#5782    71,459.04 


--------------------------------------------------------------------------------

Item or Account  Amount 

--------------------------------------------------------------------------------

Atlas Copco B29 Power Pack  14,548.00  CNH Capital-New Holland #7761  24,644.16 
Atlas Copco B20APC #  131,697.97  Atlas Copco U8APC #8505-1  201,173.06  Kubota
Tractor and RTV Loan #2034  11,092.36  Wells Fargo Loan #0143272 T1000 
140,000.00  Mountain West LOC #3529  64,452.59  Mountain West (Hagby) #47004231 
26,804.01  Stock Redemption - Brenda Kettle  25,500.00  Borrego Springs #4010 
124,920.98  Automobile Loan – Wells BMW  37,871.29  Automobile Loan – Jaguar 
80,927.58  Wells Fargo – Cherokee #9001  11,990.03  04 Ford E350 Van Vin #5690 
20,028.90  Ford Credit – E350 Van Vin #2840  17,506.14  Ford Credit – 04 F150
#4518  30,407.13  05 Ford Mustand #1048  22,132.39  05 Ford F250 #2577 
20,811.49  Ford Credit – 05 F250 #2344  25,910.22 

--------------------------------------------------------------------------------

Total  $1,140,270.43 


  (b) Liabilities of $80,000 for management employee bonuses that were earned as
of December 31, 2005 and are payable during the first quarter of 2006;     (c)
Liabilities for the repayment of advances made and to be made to the Company by
Doug Kettle and David Deeds during the first quarter of 2006 (it being
acknowledged that Doug Kettle and David Deeds advanced the Company $180,000 and
$75,000, respectively, as of February 10, 2006); and     (d) Liability for
workmen’s compensation and other insurance premiums, which are reasonably
expected to range in amount from $30,000 to $90,000, depending on the results of
insurance company audits.   2.7      During the course of its various drilling
operations, Kettle Drilling is sometimes informed that one or more permits or
municipal licenses necessary to such operations was not been obtained. Kettle
Drilling promptly obtains the necessary permits when so apprised. It does not
believe that its failure to obtain all of the necessary permits at the outset of
any particular drilling operation has had or will have a material adverse effect
on its business, properties, prospects, or financial condition.   2.10     
Please see Kettle Drilling’s and the Selling Stockholders response set forth in
Section 2.6, above.  

--------------------------------------------------------------------------------

2.12(k)  Please see Kettle Drilling’s and the Selling Stockholders response set
forth    in Section 2.4, above. 


2.13      Kettle Drilling does not own any patents, trademarks, service marks,
trade names, copyrights or licenses. Kettle Drilling is not a party to any
confidentiality agreement with its employees, consultants or agents to protect
the unauthorized use or dissemination of its trade secret information.   2.19   
  Please see Kettle Drilling’s and the Selling Stockholders response set forth
in Section 2.4, above.  

--------------------------------------------------------------------------------



  Schedule B to Stock Purchase and Sale Agreement
(Schedule of Exceptions)






This schedule of exceptions sets forth exceptions to the representations and
warranties made by Timberline Resources and the Timberline Inside Stockholders
in
Section 3 of the Agreement. Unless the context otherwise requires, all
capitalized terms
used herein shall have the same meanings that are ascribed to them in the
Agreement.
The Section numbers indicated refer to sections in the Agreement, however the
exceptions set forth in this schedule shall apply to any of the representations
and
warranties made by Timberline Resources and the Timberline Inside Stockholders
where
appropriate.






Section                            Exception




3.5      Capitalization. Timberline does have in effect a number of property
agreements. A description of the properties and agreements will be provided. It
does not appear that any of these contracts will result in the issuance of
additional shares prior to the closing; however, our agreement with Western
Goldfields could result in the issuance of 390,000 shares of common stock after
closing, if Timberline chooses to exercise, on April 1, 2006, its option to
continue with the venture, as follows:     75,000 shares in 2006; 100,000 shares
in 2007; and 215,000 shares in 2008.     In addition, if Timberline does
exercise said option, it is also required to issue to Western Goldfields,
between 2006 and 2008, options to purchase 250,000 shares of Timberline’s common
stock at $.65 per share.     Presently, Timberline does not have an intention to
exercise said option.     Cougar Valley, LLC – controlled by Timberline’s CEO –
has options for 500,000 shares @.40 expiring 6/7/06. Approximately 250,000
shares ($100,000) of this option will be exercised at or near the close of this
transaction.   3.7.      Contracts or Other Commitments. As referenced in the
Form 10SB filed with the SEC, there are two loans outstanding to Timberline from
its CEO     John Swallow. One loan is for $125,000 to be paid at 10% per annum
convertible into shares at Timberline’s option. The second loan is $100,000 to
be paid at 10% per annum.  

--------------------------------------------------------------------------------

  In addition, see the attached “Timberline Resources Property and Agreement
Summary” (Attachment 1 To Timberline’s Schedule of Exceptions) for listing of
the future payments that are due under the various property agreements.   3.11 
    Material Liabilities. See loans from Timberline’s CEO (3.7, above).
Additionally, Timberline was predominantly an exploration based company and has
a substantial tax loss carry-forward (in excess of $3 million) on its books.
This is referenced in more detail in the Form 10SB.   3.13      (j) See loans
from CEO referenced above in Item 3.07.   3.22      Broker’s or Finder’s Fees.
Timberline is undertaking a private placement in connection with raising the
funds to complete this transaction.     Commissions and/or finder’s fee will be
paid as described in the offering memorandum. A copy of the offering memorandum
has been provided to Kettle management with a final copy of the memorandum to be
provided following this agreement.     In connection with this transaction, Mark
Hartmann of Wallace was involved in a previous purchase arrangement for Kettle
Drilling. The terms of that agreement were not met and subsequently Mr. Hartmann
introduced Kettle Drilling to Timberline. Timberline had no previous arrangement
or agreement in place with Mr. Hartmann or Kettle. A finder’s fee and/or
share/option award may or may not be offered to Mr. Hartmann – to be agreed to
by both Timberline and Kettle management.  

--------------------------------------------------------------------------------



  Attachment 1 To Timberline’s Schedule of Exceptions






Timberline Resources Corporation – Property and Agreement Summary




Nevada Mineral Agreements:        Olympic Property:      Owner:  Sedi-Met, Inc. 
  Agreement Date:  April 15, 2004; amended April 15, 2005  Payments:  April 15,
2004  $15,000 + 10,000 shares of stock    March 10, 2005  $20,000    March 10,
2006  $25,000    March 10, 2007  $30,000    March 10, 2008  $35,000    March 10,
2009      and yearly thereafter  $40,000  Royalty:  3% NSR    Option to
Purchase:  1% NSR prior to 10/09/07 for $500,000  Work Commitment:  $50,000
prior to 3/09/06, including 5 RC drill holes totaling    a minimum of 2,500
feet  Property:  117 unpatented “OM” claims  Summary at 10/03/05:  Payments to
owner: $35,000 + 10,000 shares of stock    Maintenance Payments to BLM in 2004:
$6,300    Filing fees to expand claim group from 63 to 117: $6,750   
Maintenance payments to BLM in 2005: $14,625    Total Property Expense: $62,675 
  Maintenance Payment to BLM due 8/31/06: $14,625    Sun Property:      Owner: 
Howard Adams, David Miller  Agreement Date:  April 28, 2004; amended April 14,
2005  Payments:  April 28, 2004  10,000 shares + $10,000    March 30, 2005     
and yearly thereafter  $10,000  Royalty:  3% NSR    Option to Purchase: 
$150,000 of work prior to 10/01/06 earns 1% NSR    $150,000 cash payment
purchases 1% NSR  Work Commitment:  $50,000 annually (may pay cash in lieu of
work)  Property:  47 unpatented “Sun” claims    Maintenance payment due BLM
8/31/06: $5,875 


--------------------------------------------------------------------------------

Downeyville Prospect:          Owner:  Howard Adams and David Miller     
Agreement Date:  April 14, 2005        Payments:  April 14, 2005  $12,000 +
8,000 shares    April 1, 2006 and          yearly thereafter  $10,000     
Royalty:  3% NSR        Option to Purchase:  $150,000 of work prior to 10/01/08
earns 1% NSR    $150,000 cash payment purchases 1% NSR  Work Commitment:  April
15, 2005 – April 14, 2006  $20,000    Annually thereafter    $50,000    (Payment
in lieu of work can be made)    Property:  22 DOW unpatented claims       
Maintenance payment due BLM 8/31/06:  $2,750    Cedar Mountain Properties (HD,
ACE, PAC):        Owner:  Howard Adams, David Miller      Agreement Date:  April
28, 2004; amended April 14, 2005    Payments:  April 28, 2004  $12,000 + 10,000
shares    April 14, 2005  $10,000 + 20,000 shares    March 30, 2006  $15,000   
    March 30, 2007  $20,000        March 30, 2008          and yearly
thereafter  $25,000      Royalty:  3% NSR        Option to Purchase:  $250,000
in work prior to 10/01/07 earns 1% NSR    $150,000 cash payment purchases 1%
NSR  Work Commitment:  $30,000 annually (payment in lieu of work can be made) 
Property:  25 PAC, 23 HD and 17 ACE unpatented claims (65 total)    Claim groups
can be dropped; payments are reduced    $2,500 for each group dropped from the
agreement    Maintenance payment due BLM 8/31/06:  $8,125    Sanger Mine,
Esmeralda County, Nevada:        Owner:  Renegade Exploration, Inc.     
Agreement date:  Letter of Intent dated 8/12/05      Payments:  $1,000 on
execution of the LOI        On signing of Mineral Lease $5,000 and 10,000
shares    1st anniversary of Mineral Lease    $ 5,000    2nd anniversary of
Mineral Lease    $10,000    3rd anniversary and annually thereafter  $25,000 
Royalty:  1% NSR        Option to Purchase:  1% NSR royalty can be purchased for
$500,000  Property:  S-1-8 and S-11 unpatented claims      Maintenance fee due
BLM  August 31, 2006  $1,125     


--------------------------------------------------------------------------------



Montana Cu-Ag Properties, Lincoln and Sanders County, Montana:




Owner:  Timberline Resources    Lessee:  Sterling Mining Company  Agreement
Date:  November 26, 2004    Payments:  $65,500 (debt repayment) + $19,600 (cash
for expenses)    Paid on execution - 11/26/04    June 1, 2007 $5,000 per claim
group retained  Royalty:  1% NSR    Work Commitment:  None    Property:  4
groups of unpatented lode mining claims:    Lucky Luke (LL); 20 claims – Sanders
County    Standard Creek (SC) 29 claims – Lincoln County    Minton Pass (MCP) 20
claims – Sanders County    East Bull (EB) 19 claims – Lincoln County   
Maintenance fees to BLM paid by Sterling Mining    Spencer Gold Prospect, Clark
County, Idaho:    Owner:  State of Idaho/Jim Ebisch, lessee  Sublease Agreement
Date:  February 17, 2004    Payments:  February 17, 2004  $2,830.30
+100,000shares to vendor    March 1, 2005  $640.00 (to State of Idaho)    and
yearly thereafter  $640.00 (to State of Idaho)  Royalty:  5% of Gross Receipts
(see State Lease for definition)  Work Commitment:  None; annual report
required  Property:  640 acres – State of Idaho Mineral Lease 9347, dated   
1/01/04; anniversary date 3/01 annually    Section 16, Township 12 North, Range
37 East, B.M.    Clark County, Idaho   




Snowstorm Area Agreements, Shoshone County, Idaho:




Owner:  Timberline Resources Corporation  Property:  Approximately 50 unpatented
lode mining claims  Royalty:  4% NSR to Hecla  Payments:  BLM maintenance
payment due 8/31/06: $6,250  Work Commitment:  None 


--------------------------------------------------------------------------------

Snowshoe Mining Company Agreement:    Owner:  Snowshoe Mining Company, Inc. 
Agreement date:  May  23, 2005    Payments:  May  23, 2005  $8,000    May  1,
2006  $8,000    May  1, 2007  $10,000    May  1, 2008  $10,000    May  1, 2009 
    and yearly thereafter  $15,000  Royalty:  3% NSR to Snowshoe; 1% NSR to
Hecla  Work commitment:  $10,000 annually (fulfilled for next 5 years)    No
maintenance payments due BLM    Western Goldfields Agreement:     




This agreement covers 16 unpatented lode mining claims; BLM maintenance
obligations
total $2,000 annually. The agreement provides for certain stock issuances
beginning
April 1, 2006. Timberline intends to renegotiate this agreement or terminate it
prior to
4/1/06.






Hecla Agreement:






The Hecla Agreement provides for a retained 4% NSR royalty on any production
from
the Snowstorm area of interest. There are no payments or work commitments
associated
with this agreement.




--------------------------------------------------------------------------------



  Exhibit A to Stock Purchase and Sale Agreement

SELLING STOCKHOLDER INFORMATION




Name and Address  Number of Shares Owned  Percentage of Class    Douglas Kettle 
    5401 East Lancaster  76.5 shares  75 percent  Hayden, Idaho 83835       
David Deeds      5609 East Lancaster  25.5 shares  25 percent  Hayden, Idaho
83835     


--------------------------------------------------------------------------------



  Exhibit B to Stock Purchase and Exchange Agreement






  SERIES A PREFERRED STOCK RESOLUTION
                                     OF
TIMBERLINE RESOURCES CORPORATION






  The following resolutions (the "Resolution") were duly adopted by the Board of
Directors of
Timberline Resources Corporation (the “Corporation”), an Idaho corporation, at a
specially
convened meeting of the Board of Directors held on February 26, 2006 at 10 a.m..

RESOLVED, that it is desirable and in the best interests of the Corporation to
create a series of
preferred stock, hereinafter called the Series A Preferred Stock (the "Series A
Stock"), and to
authorize 5,000,000 shares of Series A Stock for issuance pursuant to the
Articles of Incorporation
of the Corporation as heretofore restated and amended (the "Articles of
Incorporation"); and be it
further

RESOLVED, that the relative rights, preferences, privileges and restrictions
granted to or imposed
upon the Series A Stock and the holders thereof are as follows:

1. Dividends. The holders of record of Series A Stock (the "Series A Holders")
shall be
entitled to receive dividends out of funds legally available therefor, when, as
and if declared by the
Board of Directors of the Corporation (the "Board"), provided that:

(a) Preferential Dividends. The Series A Holders shall be entitled to receive
preferential
dividends (adjusted appropriately for stock splits and the like), of $0.032 per
share per year.

(b) Paid Ratably. Such preferential dividends shall be paid ratably in
proportion to the
respective preference amounts of the Series A Holders and in preference and
prior to any dividends
paid in respect the Common Stock.

(c) Noncumulative. Until December 31, 2006, such preferential dividends shall be
noncumulative and no right shall accrue to the Series A Holders by reason of the
fact that such
dividends are not declared in any period. After December 31, 2006, such
preferential dividends
shall be cumulative, and shall accrue ratably over each fiscal year.

(d) Additional Dividends. Any dividends paid in addition to the preferential
dividends
of the Series A Holders shall be paid ratably to the holders of record of Common
Stock (the
"Common Holders") and to the Series A Holders in proportion to the number of
shares of Series A
Stock held by the Series A Holders on an as converted basis pursuant to the
Corporation's Articles of
Incorporation and this Resolution.






2. Liquidation Preferences.

(a) Liquidation. In the event of any liquidation, dissolution or winding up of
the affairs
of the Corporation, whether voluntary or involuntary:






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 1




--------------------------------------------------------------------------------



  (i) The Series A Holders shall be entitled to receive a liquidation preference
of
$0.55 per share of Series A Stock (adjusted appropriately for stock splits and
the like) plus
any accumulated and unpaid dividends thereon.

(ii) If the assets to be distributed to the shareholders (the "Assets") are
insufficient to permit the payment of such liquidation preference, then all of
the Assets shall
be distributed ratably among the Series A Holders in proportion to the full
liquidation
preferences the Series A Holders would otherwise be entitled to receive.

(iii) After payment of such full liquidation preferences, the Common Holders
shall be entitled to receive ratably the entire remaining Assets, if any.

(iv) Notwithstanding the foregoing, in the event of any liquidation, dissolution
or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
any Series A
Holder may elect to receive, in lieu of such Series A Holder's liquidation
preference, the
amount distributable to a Common Holder on an as converted basis.






(b) Merger or Sale of Assets. For purposes of this subsection 2, a "liquidation"
shall
include (i) a merger or consolidation in which the Corporation's outstanding
shares are exchanged
for other securities, property or cash, or any combination of securities,
property or cash, and (ii) a
sale of all or substantially all of the assets of the Corporation.
Notwithstanding the foregoing, any
Series A Holder may elect to receive, in lieu of the liquidation preference, the
consideration received
by a Common Holder in any such merger, consolidation or sale of assets, on an as
converted basis.






3. Conversion. The Series A Holders shall have conversion rights as follows (the
"Conversion
Rights"):






  (a) Right to Convert; Automatic Conversion.






  (i) Subject to subsection 3(c), each share of Series A Stock shall be
convertible,
at the option of the holder thereof, at any time after the date of issuance of
such share at the
offices of the Corporation or any transfer agent for such shares, into such
number of fully
paid and nonassessable shares of Common Stock determined as set forth below.
Each share
of Series A Stock shall be convertible into such number of fully paid and
nonassessable
shares of Common Stock as is determined by dividing $0.40 by the Series A Stock
conversion price (the "Series A Conversion Price"), determined as hereafter
provided, in
effect at the time of conversion. The initial Series A Conversion Price shall be
equal to
$0.40; provided, however, that the Series A Conversion Price shall be subject to
adjustment
as set forth in subsection 3(c) below.
(ii) Each share of Series A Stock shall automatically be converted into shares
of
Common Stock at the Series A Conversion Price immediately upon the earliest to
occur of:






  (A) The effective date of a registration statement under the Securities Act
of 1933, as amended, pursuant to an underwritten offering covering the offer and
sale
of Common Stock for the account of the Corporation to the public at a price per
share (prior to underwriting commissions and expenses) of not less than $5.00
(as
appropriately adjusted for stock splits and the like) and with aggregate gross






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 2




--------------------------------------------------------------------------------



  proceeds not less than $10,000,000; or






  (B) December 31, 2010.






  (b) Mechanics of Conversion. Before any Series A Holder shall be entitled to
convert
the same into shares of Common Stock, he or she shall surrender the certificate
or certificates
therefor, duly endorsed, at the offices of the Corporation or of any transfer
agent for such shares, and
shall give written notice by mail, postage prepaid, to the Corporation at its
principal corporate
offices, of the election to convert the same and shall state therein the name or
names in which the
certificate or certificates for shares of Common Stock are to be issued. (A
Series A Holder may not
effect a transfer of shares pursuant to a conversion unless all applicable
restrictions on transfer are
satisfied.) The Corporation shall, as soon as practicable thereafter, issue and
deliver at such offices
to such Series A Holder, or to the nominee or nominees of such Series A Holder,
a certificate or
certificates for the number of shares of Common Stock to which such Series A
Holder shall be
entitled as provided above. Such conversion shall be deemed to have been made
immediately prior
to the close of business on the date of such surrender of the certificate or
certificates representing the
shares of Series A Stock to be converted, and the person or persons entitled to
receive the shares of
Common Stock issuable upon such conversion shall be treated for all purposes as
the record holder
or holders of such shares of Common Stock as of such date.

(c) Conversion Price Adjustments. The Series A Conversion Price shall be subject
to
adjustment from time to time as follows:






  (i) (A) If the Corporation shall issue any Additional Stock (as defined below)
for
a consideration per share less than the Series A Conversion Price in effect
immediately prior
to the issuance of such Additional Stock, then the Series A Conversion Price in
effect
immediately prior to each such issuance shall (except as otherwise provided in
this clause
(i)) be the price per share at which such Additional Stock was issued:






  (B) No adjustment of the Conversion Price for the Series A Stock shall be
made in an amount less than one cent per share, provided that any adjustment
that is
not required to be made by reason of this sentence shall be carried forward and
taken
into account in any subsequent adjustment. Except to the limited extent provided
for
in subsections 3(c)(i)(E)(3), 3(c)(i)(E)(4) and 3(c)(iv), no adjustment of the
Series A
Conversion Price shall have the effect of increasing the Series A Conversion
Price
above the Conversion Price in effect immediately prior to such adjustment.
(C) In the case of the issuance of Common Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or
incurred by the Corporation for any underwriting or otherwise in connection with
the
issuance and sale thereof.

(D) In the case of the issuance of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to
be the fair value thereof as determined by the Board.

(E) In the case of the issuance of options to purchase or rights to






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 3




--------------------------------------------------------------------------------



  subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock, or options to purchase or rights to subscribe for
such convertible or exchangeable securities (where the shares of Common Stock
issuable upon exercise of such options or rights or upon conversion or exchange
of
such securities are not excluded from the definition of Additional Stock), the
following provisions shall apply:






  (1) the aggregate maximum number of shares of Common Stock
deliverable upon exercise of such options to purchase or rights to subscribe
for Common Stock shall be deemed to have been issued at the time such
options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in subsections 3(c)(i)(C)
and 3(c)(i)(D)), if any, received by the Corporation upon the issuance of such
options or rights, plus the minimum purchase price provided in such options
or rights for the Common Stock covered thereby;

(2) the aggregate maximum number of shares of Common Stock
deliverable upon conversion of or in exchange for any such convertible or
exchangeable securities or upon the exercise of options to purchase or rights
to subscribe for such convertible or exchangeable securities and the
subsequent conversion or exchange thereof shall be deemed to have been
issued at the time such securities were issued or such options or rights were
issued and for a consideration equal to the consideration, if any, received by
the Corporation for any such securities and related options or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration, if any, to be received by the
Corporation upon the conversion or exchange of such securities or the
exercise of any related options or rights (the consideration in each case to be
determined in the manner provided in subsections 3(c)(i)(C) and 3(c)(i)(D));

(3) In the event of any change in the number of shares of
Common Stock deliverable upon exercise of such options or rights or upon
conversion of or in exchange for such convertible or exchangeable securities,
including, but not limited to, a change resulting from the antidilution
provisions thereof, the Series A Conversion Price in effect at the time shall
forthwith be readjusted to such Conversion Price as would have obtained had
the adjustment that was made upon the issuance of such options, rights or
securities not converted prior to such change, or the options or rights related
to such securities not converted prior to such change been made upon the
basis of such change, but no further adjustment shall be made for the actual
issuance of Common Stock upon the exercise of any such options or rights or
the conversion or exchange of such securities;

(4) Upon the expiration of any such options or rights, the
termination of any such rights to convert or exchange or the expiration of any
options or rights related to such convertible or exchangeable securities, the
Series A Conversion Price shall forthwith be readjusted to such Conversion






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 4




--------------------------------------------------------------------------------



  Price as would have obtained had the adjustment which was made upon the
issuance of such options, rights or securities, or options or rights related to
such securities, been made upon the basis of the issuance of only the number
of shares of Common Stock actually issued upon the exercise of such options
or rights, upon the conversion or exchange of such securities, or upon the
exercise of the options or rights related to such securities.






  (ii) "Effective Date" with respect to the Series A Stock means the first date
on
which any shares of Series A Stock were issued. “Additional Stock" shall mean
any shares
of Common Stock issued (or deemed to have been issued pursuant to subsection
3(c)(i)(E))
by the Corporation after the Effective Date other than:






  (A) Common Stock issued pursuant to a transaction described in
subsection 3(c)(iii); or

(B) Up to 297,500 shares of Common Stock issued or issuable to
employees, directors or consultants of the Corporation for the purpose of an
incentive
or under any warrant, stock option, stock purchase or similar plan approved by
the
Board; or

(C) Common Stock issued or issuable upon conversion of the shares of
Series A Stock.






  (iii) In the event the Corporation should at any time or from time to time
after the
Effective Date fix a record date for the effectuation of a split or subdivision
of the
outstanding shares of Common Stock or the determination of holders of Common
Stock
entitled to receive a dividend or other distribution payable in additional
shares of Common
Stock or other securities or rights convertible into, or entitling the holder
thereof to receive,
directly or indirectly, additional shares of Common Stock (hereinafter referred
to as
"Common Stock Equivalents") without payment of any consideration by such holder
for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon conversion or exercise thereof),
then, as
of such record date (or the date of such dividend distribution, split or
subdivision if no record
date is fixed), the Series A Conversion Price shall be appropriately decreased
so that the
number of shares of Common Stock issuable on conversion of each such share shall
be
increased in proportion to such increase of outstanding shares determined by
taking
subsection 3(c)(i)(E) into account.

(iv) If the number of shares of Common Stock outstanding at any time after the
Effective Date is decreased by a combination of the outstanding shares of Common
Stock,
then, as of the record date of such combination, the Series A Conversion Price
shall be
appropriately increased so that the number of shares of Common Stock issuable on
conversion of each such share shall be decreased in proportion to such decrease
in
outstanding shares.






(d) Other Distributions. In the event the Corporation shall declare a
distribution payable
in securities of other persons, evidences of indebtedness issued by this
Corporation or other persons,

SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 5




--------------------------------------------------------------------------------



assets (excluding cash dividends), or options or rights not referred to in
subsection 3(c)(iii), then, in
each such case for the purpose of this subsection 3(d), the Series A Holders
shall be entitled to a
proportionate share of any such distribution as though they were the holders of
the number of shares
of Common Stock of the Corporation into which their shares of Series A Stock are
convertible as of
the record date fixed for the determination of the holders of Common Stock of
the Corporation
entitled to receive such distribution.

(e) Recapitalizations. If at any time or from time to time there shall be a
recapitalization
of the Common Stock (other than a subdivision, combination or merger or sale of
assets transaction
provided for elsewhere in this Resolution), provision shall be made (in form and
substance
satisfactory to the holders of 80 percent or more of the Series A Stock then
outstanding) so that the
Series A Holders shall thereafter be entitled to receive, upon conversion of the
Series A Stock, such
shares or other securities or property of the Corporation or otherwise, to which
a holder of Common
Stock deliverable upon conversion would have been entitled on such
recapitalization. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Resolution
with respect to the rights of the Series A Holders after the recapitalization to
the end that the
provisions of this Resolution (including adjustment of the Series A Conversion
Price then in effect
and the number of shares that may be acquired upon conversion of shares of
Series A Stock) shall be
applicable after that event as nearly equivalent as may be practicable.

(f) No Impairment. Except as provided in subsection 5(b), the Corporation will
not, by
amendment of either this Resolution or its Articles of Incorporation, or through
any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms
to be observed or performed hereunder by the Corporation, but will at all times
in good faith assist in
the carrying out of all the provisions of this Resolution and in the taking of
all such action as may be
necessary or appropriate in order to protect the conversion rights of the Series
A Holders against
impairment.

(g) No Fractional Shares and Certificate as to Adjustments.






  (i) No fractional shares shall be issued upon conversion of shares of Series A
Stock. In lieu of fractional shares, the number of shares of Common Stock to be
issued shall
be rounded to the nearest whole number; provided, however, that such
determination shall be
made on the basis of the total number of shares of Series A Stock the Series A
Holder is at
the time converting into Common Stock and the number of shares of Common Stock
issuable upon such aggregate conversion.

(ii) Upon the occurrence of each adjustment of the Series A Conversion Price
pursuant to subsection 3(c) of this Resolution, the Corporation, at its expense,
shall promptly
compute such adjustment in accordance with the terms hereof and prepare and
furnish to
each Series A Holder a certificate setting forth such adjustment and showing in
detail the
facts upon which such adjustment is based. The Corporation shall, upon the
written request
at any time of any Series A Holder, furnish or cause to be furnished to such
Series A Holder
a like certificate setting forth (A) such adjustment, (B) the Series A
Conversion Price at the
time in effect, and (C) the number of shares of Common Stock and the amount, if
any, of
other property which at the time would be received upon the conversion of such
holder's






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 6




--------------------------------------------------------------------------------



  shares of Series A Stock.






  (h) Notices of Record Date. In the event of any taking by the Corporation of a
record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of
any dividend (other than a cash dividend) or other distribution, any right to
subscribe for, purchase
or otherwise acquire any shares of any class or any other securities or
property, or to receive any
other right, the Corporation shall mail to each Series A Holder, at least 20
days prior to the date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose
of such dividend, distribution or right, and the amount and character of such
dividend, distribution or
right.

(i) Reservation of Common Stock Issuable Upon Conversion. The Corporation shall
at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock,
solely for the purpose of effecting the conversion of the shares of Series A
Stock, such number of its
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all
outstanding shares of Series A Stock; and if at any time the number of
authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion of all
then outstanding
shares of Series A Stock, the Corporation will take such corporate action as
may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such
number of shares as shall be sufficient for such purposes.

(j) Notices. Any notice required by the provisions of this section to be given
to the
Series A Holders shall be deemed to be delivered when deposited in the United
States mail, postage
prepaid, registered or certified, and addressed to each Series A Holder of
record at his address
appearing on the stock transfer books of the Corporation.






4. Redemption of Series A Stock and Common Stock.






(a) Redemption Events. The Series A Stock of a holder thereof and any Common
Stock issued upon the conversion of the Series A Stock (the “Converted Common
Stock”) of a
holder thereof (a “Converted Common Holder”) is subject to redemption at the
written direction
of such holder, at a redemption price equal to (i) in the case of Series A
Stock, the liquidation
preference set forth in subsection 2(a)(i) of this Resolution (which liquidation
preference
includes any accrued and unpaid dividends on the Series A Stock) and (ii) in the
case of
Converted Common Stock, at the average reported price of the Common Stock during
the four
calendar weeks immediately preceding the date notice of redemption is given
pursuant to
subsection 4(b) of this Resolution , if any one or more of the following events
shall have
occurred:






  (i) If the Corporation shall not have obtained approval for the Common Stock
to be listed and traded on an exchange that is registered as a “national
securities exchange”
pursuant to Section 6 of the Securities Exchange Act of 1934, as amended (the
“Exchange
Act”), on or before December 31, 2008;

(ii) If, after having been approved for listing and trading on an exchange that
is registered as a “national securities exchange” pursuant to Section 6 of the
Exchange






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 7




--------------------------------------------------------------------------------



  Act, the Common Stock is thereafter delisted from such exchange, or if trading
in the
Common Stock on such exchange is otherwise terminated or suspended;

(iii) If, after having been approved for listing and trading on an exchange that
is registered as a “national securities exchange” pursuant to Section 6 of the
Exchange
Act, the average weekly reported volume of trading in the Common Stock on such
exchange during the preceding four calendar weeks is less than 25 percent of the
number
of shares of Common Stock into which the outstanding Series A Stock is then
convertible;

(iv) If, after having been approved for listing and trading on an exchange that
is registered as a “national securities exchange” pursuant to Section 6 of the
Exchange
Act, the average reported price of the Common Stock on such exchange during the
preceding four calendar weeks is less than the liquidation preference of the
Series A
Stock set forth in subsection 2(a)(i) of this Resolution (which liquidation
preference
includes any accrued and unpaid dividends on the Series A Stock);

(v) If the Corporation shall become insolvent, make a transfer in fraud to or an
assignment for the benefit of its creditors, or admit in writing its inability
to pay its debts as
they become due;

(vi) If a receiver, custodian, liquidator or trustee shall be applied for by the
Corporation or shall be appointed for all or substantially all of the assets of
the
Corporation, or if any such receiver, custodian, liquidator or trustee shall be
appointed in
any proceeding brought against the Corporation and such appointment is not
contested or
is not dismissed or discharged within 60 days after such appointment, or if the
Corporation shall acquiesce in such appointment;

(vii) If the Corporation shall file a petition for relief under the federal
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or
any state thereof, or if the Corporation shall seek to take advantage of any
insolvency
law;

(viii) If a petition against the Corporation shall be filed commencing an
involuntary case under any present or future federal or state bankruptcy or
similar law, and
such petition shall not be dismissed or discharged within 60 days of filing; or

(ix) If the Corporation shall have failed to honor any of its covenants and
indemnity obligations set forth in section 9 of that certain stock purchase and
sale
agreement, dated February 17, 2006, to which it is a party; or

(x) If the Corporation shall have failed to perform any of its obligations to
the
other parties thereto under that certain registration rights agreement or that
certain voting
trust agreement, each dated March __, 2006; or

(xi) If the Corporation shall at be the subject of a civil administrative or
criminal proceeding or investigation, or civil suit, predicated on allegations
that the






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 8




--------------------------------------------------------------------------------



  Corporation or its controlling persons have violated the registration or
antifraud
provisions of federal or state securities law, and such proceeding,
investigation or suit is
not dismissed or terminated without material prejudice to the Corporation or its
shareholders within 180 days of filing.






(b) Notice of Redemption. Unless waived by the Corporation, notice of redemption
shall be given by the Series A Holders or Converted Common Holders requesting
redemption
(the “Requesting Holders”) by mailing a copy of a redemption notice to the
Corporation by first
class mail at least 30 days and not more than 60 days prior to the redemption
date. The notices
of redemption shall be signed and dated by the Requesting Holders, and shall
state: the names
and addresses of the Requesting Holders; the number of shares of Series A Stock
and Converted
Common Stock held by each Requesting Holder; a concise statement of the event or
events
specified in subsection 4(a) of this Resolution on which the redemption is
predicated; and the
redemption price and a concise statement setting forth the basis on which the
redemption price
was calculated.

(c) Payment of Redemption Price. Upon receipt of the notice of redemption, the
Corporation shall promptly (and, in any event, within five business days of its
receipt of such
notice) notify the Requesting Holders of the time when certificates for the
Series A Stock or
Converted Common Stock are to be surrendered at the principal offices of the
Corporation
against payment of the redemption price. Unless waived in writing by the
Requesting Holders,
the time of payment shall be no later than 30 days from the date the Corporation
first received
the notice of redemption. Except as provided in subsection 4(d) of this
Resolution, the
redemption price shall be in paid in lawful currency of the United States
against delivery of
certificates for the redeemed shares of Series A Stock or Converted Common
Stock, duly
endorsed by the Requesting Holders for transfer to the Corporation.

(d) Inability to Pay Redemption Price; Spin Off of Kettle Drilling. In the event
the
Corporation fails or is unable for any reason to pay the Requesting Holders the
full redemption price
of the Series A Stock or Converted Common Stock in cash, then the following
provisions shall
apply:






  (i) The Corporation’s failure or inability to pay the full redemption price of
the
Series A Stock or Converted Common Stock in cash shall thereupon constitute an
offer by
the Corporation to sell all of the issued and outstanding shares of capital
stock of Kettle
Drilling, Inc., an Idaho corporation and a wholly-owned subsidiary of the
Corporation
(“Kettle Drilling”) to the Requesting Holders.

(ii) The purchase price of all of the issued and outstanding shares of capital
stock
of Kettle Drilling (the “Kettle Drilling Purchase Price”) shall be determined by
multiplying
the average reported price of the Common Stock during the four calendar weeks
immediately preceding the date notice of redemption is given pursuant to
subsection 4(b)
of this Resolution by 5,000,000 (being the number of shares of Common Stock into
which the Series A Stock is convertible as of the date of this Resolution).

(iii) The Requesting Holders shall thereafter have a period of 60 days within
which to evaluate the Corporation’s offer and notify the Corporation in writing
whether they






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 9




--------------------------------------------------------------------------------



  accept it or reject it. Should they accept the Corporation’s offer, they shall
pay the Kettle
Drilling Purchase Price as follows:






  (A) The Requesting Holders shall surrender such number of shares of
Series A Stock and Converted Common Stock to the Corporation as are sufficient
to
satisfy the Kettle Drilling Purchase Price. Such shares shall be valued at their
respective redemption prices set forth in subsection 4(a) of this Resolution.

(B) If the value of the shares of Series A Stock and Converted Common
Stock surrendered by the Requesting Holders is less than the Kettle Drilling
Purchase
Price, then the Requesting Holders shall pay the Corporation an amount equal to
the
difference between the Kettle Drilling Purchase Price and the value of such
surrendered shares. The terms of payment shall be such as may be agreed upon by
the Corporation and the Requesting Holders. In the event the Corporation and the
Requesting Holders cannot agree upon terms, then the Requesting Holders shall
pay the obligation to the Corporation as follows: not less than ten percent
(10%)
of the purchase price shall be payable in cash upon the closing of the
transaction;
and the balance of the purchase price shall be evidenced by a full recourse
promissory note of standard form having a maturity of not more than five years,
with the declining balance bearing interest at a rate equal to the prime rate as
published in The Wall Street Journal on or most recently prior to the closing
date
of the transaction. The first monthly installment shall be due and payable on
the
first of the month next following the date that is one month after the closing
date
of the transaction. The note shall be subject to prepayment in whole or in part
at
any time and without penalty. In the event of default in payment of any
installment of principal or interest when due and after the expiration of ten
days
from the date the Corporation gave written notice to the Requesting Holders of
such default, the whole sum of principal and interest shall become immediately
due and payable at the option of the Corporation. The note shall provide for the
payment of attorney fees and costs of suit by the Requesting Holders should any
legal action for collection be commenced.






  (iv) Should the Requesting Holders accept the Corporation’s offer, they and
the Corporation shall schedule a closing date for the transaction, which shall
be no more
than 60 days from the date the Requesting Holders notify the Corporation of
their
acceptance. In conjunction with such closing, the Requesting Holders and the
Corporation agree to use their best efforts to remove the Corporation from all
contingent
liability in connection with Kettle Drilling, including, but not limited to,
guarantees on
promissory notes, guarantees relating to bonding, and any other continuing
guarantees
relating or pertaining to Kettle Drilling and its operations that are binding
upon the
Corporation. In the event the Requesting Holders and the Corporation are unable
to
remove the Corporation from all such contingent liability, then the Requesting
Holders
shall jointly and severally indemnify and hold the Corporation harmless from any
claim
or cause of action which may arise as a result of any such contingent liability.






5. Voting Rights and Protective Provisions.






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 10




--------------------------------------------------------------------------------



(a) General. Except as provided below and except as provided by law, the Common
Holders and the Series A Holders shall at all times vote as a single class on an
as-converted basis.
Each Series A Holder shall be entitled to vote the number of shares of Common
Stock into which the
shares of Series A Stock may then be converted.

(b) Protective Provisions. So long as any shares of Series A Stock remain
outstanding,
the Corporation shall not, without the approval of the holders of 80 percent or
more of the
outstanding shares of the Series A Stock then outstanding:






  (i) amend this Resolution, or amend the Articles of Incorporation or the
bylaws
of the Corporation if such action would alter or change the rights, preferences
or privileges
of the Series A Stock;

(ii) declare or pay any dividends on, or make any distribution of any kind in
regard to, the Common Stock;

(iii) create or authorize the creation or increase the authorized amount of any
additional class or series of shares of stock, unless the same ranks junior to
the Series A
Stock as to dividends, redemption and the distribution of assets on the
liquidation,
dissolution or winding up of this corporation; increase the authorized amount of
any
additional class or series of shares of stock unless the same ranks junior to
the Series A
Stock as to dividends, redemption and the distribution of assets on the
liquidation,
dissolution or winding up of this corporation; or create or authorize any
obligation or
security convertible into shares of Series A Stock, regardless of whether any
such
creation, authorization or increase shall be by means of amendment to the
Articles of
Incorporation or by merger, consolidation or otherwise;

(iv) alter or amend the rights, preferences or privileges of the Series A Stock
(whether by merger, consolidation, combination, reclassification or otherwise),
increase
or decrease the authorized number of shares of Series A Stock or Common Stock,
or
issue additional shares of Series A Stock;

(v) merge or consolidate with or into any other corporation or entity except in
connection solely with a change of domicile;

(vi) create, incur, assume or suffer to exist any mortgage, deed of trust,
pledge,
lien, security interest, or other charge or encumbrance (including the lien or
security title
of a conditional vendor) of any nature (other than in respect of ad valorem
taxes) with a
value exceeding $100,000, upon or with respect to the Corporation’s or any of
its
subsidiaries’ assets or properties, other than such mortgages, deeds of trust,
pledges,
liens, security interests, charges and encumbrances in existence as of the date
of this
Resolution;

(vii) enter into or renew any loan agreement or issue debt securities, in either
case
where the principal amount of the Corporation’s financial obligations evidenced
by such
agreement or securities exceeds ten percent of the Corporation’s prior book
value as
reasonably determined by the Board.






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 11




--------------------------------------------------------------------------------



  (viii) increase the number of shares to be reserved for issuance under any
incentive, officer, consultant or employee option plan as same exists as of the
date of this
Resolution;

(ix) redeem or purchase any security issued by the Corporation other than as
provided in section 4 of this Resolution.

(xi) merge Kettle Drilling with or into any corporation or entity (including the
Corporation) or consolidate Kettle Drilling and the Corporation with or into any
corporation
or entity

(xi) sell all or substantially all of the assets of the Corporation or any
subsidiary
of the Corporation; or






  (xii) acquire any other corporation by merger, or purchase all or
substantially all
of the assets of any other company, in either case where the consideration paid
by the
Corporation exceeds ten percent of the Corporation's prior book value as
reasonably
determined by the Board consistent with the terms of the acquisition
transaction; or






  6. Preemptive Right. In the event the Corporation shall offer for sale New
Securities (as
defined below), each Series A Holder shall be entitled to purchase its pro rata
share of the New
Securities, on the same terms and conditions and at the same price as that
offered to third parties.
The pro rata share of a Series A Holder for purposes of this section 6 is the
ratio of the number of
shares of Common Stock into which the shares of Series A Stock so held are then
convertible to the
sum of the total number of shares of Common Stock into which all shares of
Series A Stock then
outstanding are convertible plus the number of shares of Common Stock then
outstanding. This
preemptive right shall be subject to the following provisions:

(a) "New Securities" shall mean any shares of the Corporation's Common Stock or
preferred stock (the “Preferred Stock”) and rights, options or warrants to
purchase such shares of
Common Stock or Preferred Stock, and securities of any type whatsoever that are,
or may become,
convertible into such shares of Common Stock or Preferred Stock; provided that
New Securities
does not include:






  (i) Common Stock issuable upon conversion of the Preferred Stock;

(ii) securities issued in an underwritten public offering, pursuant to an
effective
registration statement under the Securities Act of 1933, as amended;

(iii) securities issued pursuant to the acquisition of another corporation by
merger,
the purchase of all or substantially all of its assets, or other reorganization;

(iv) securities issued to employees, officers or directors of, or consultants
to, the
Corporation, pursuant to an arrangement approved by the Board, which arrangement
is






SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 12




--------------------------------------------------------------------------------



  related directly to their services for the Corporation; or

(v) securities issued to effect any stock split or stock dividend by the
Corporation.






(b) Notice. In the event the Corporation proposes to undertake an issuance of
New
Securities, it shall give each Series A Holder written notice of its intention,
describing the type of
New Securities and the price and terms upon which the Corporation proposes to
issue the same.
Each Series A Holder shall have 30 days from the date of receipt of any such
notice to agree to
purchase up to its pro rata share of such New Securities for the price and upon
the terms specified in
the notice by giving written notice to the Corporation and stating therein the
quantity of New
Securities to be purchased. In the event any Series A Holder elects not to
exercise its preemptive
right, it shall so notify the other Series A Holders in writing, and the
remaining Series A Holders, or
any of them, shall thereafter have the right, exercisable within such 30-day
period, to purchase the
unexercised portion of such Series A Holder's pro rata share of the New
Securities, for the price and
upon the terms specified in the notice. The number of shares of the New
Securities to be purchased
by the remaining Series A Holders under such circumstances shall be determined
in accordance with
the pro rata share of such electing Series A Holder determined by the ratio of
the number of shares
of Common Stock into which the shares of Series A Stock of the electing holders
are then
convertible to the sum of the total number of shares of Common Stock into which
all shares of
Series A Stock of the electing holders are then convertible.

(c) Sale. The Corporation shall have 120 days thereafter to sell the New
Securities
respecting which the foregoing preemptive rights were not exercised or did not
apply, at the price
and upon terms no more favorable to the purchasers of such securities than
specified in the
Corporation's notice. In the event the Corporation has not sold the New
Securities within such 120-
day period, the Corporation shall not thereafter issue or sell any New
Securities without first offering
such securities to the Series A Holders in the manner provided above.

(d) Termination. All rights under this section 6 of this Resolution shall
terminate when
the Corporation's Common Stock first becomes approved for listing and trading on
an exchange that
is registered as a “national securities exchange” pursuant to Section 6 of the
Exchange Act.

7. Filing with the Secretary of State. This Resolution, when executed on behalf
of the
Corporation, shall constitute an amendment to the Corporation’s Articles of
Incorporation. Once
executed, the Corporation shall promptly cause a copy of this Resolution to be
filed with the
Secretary of State of the State of Idaho as an amendment to its Articles of
Incorporation.




[x27x1.jpg]




SERIES A PREFERRED STOCK RESOLUTIONS OF
TIMBERLINE RESOURCES CORPORATION - 13




--------------------------------------------------------------------------------



  Exhibit C to Stock Purchase and Sale Agreement






  REGISTRATION RIGHTS AGREEMENT






This Registration Rights Agreement (the "Agreement") is made and entered into as
of
March 3, 2006 by and among Timberline Resources Corporation (“Timberline
Resources”), an
Idaho corporation, and Douglas Kettle and David Deeds (individually a “Selling
Stockholder“
and collectively the “Selling Stockholders”).






  RECITALS:






WHEREAS, Timberline Resources, Kettle Drilling, the Selling Stockholders and
others
are parties to a Stock Purchase and Sale Agreement dated February 23, 2006 (the
“Purchase and
Sale Agreement"); and

WHEREAS, certain of Timberline Resources’, Kettle Drillings’ and the Selling
Stockholders’ obligations under the Purchase and Sale Agreement are conditioned
upon the
execution and delivery of this Agreement.






  AGREEMENT:






  NOW, THEREFORE, the parties hereto agree as follows:






  1. Certain Definitions.






Unless otherwise defined in this Agreement, capitalized terms shall have the
meaning set forth in
the Purchase and Sale Agreement. As used in this Agreement, the following terms
shall have the
meanings set forth below:

1.1 Commission shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

1.2 Exchange Act shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same
shall be in effect from time to time.

1.3 Holder shall mean the Selling Stockholders, and any holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in
compliance with the terms hereof.

1.4 Other Stockholders shall mean persons other than Holders who, by virtue of
agreements with Timberline Resources, are entitled to include their securities
in certain
registrations hereunder.






REGISTRATION RIGHTS AGREEMENT - 1




--------------------------------------------------------------------------------



1.5 Registrable Securities shall mean (i) the 100,000 shares of Common Stock
issued
to Kettle Drilling pursuant to the terms of that certain letter of intent dated
December 15, 2005
among Timberline Resources, Kettle Drilling and the Selling Stockholders, (ii)
the shares of
Common Stock issuable upon conversion of the Series A Stock (assuming Series A
Stock is
issued by Timberline Resources) and (iii) any shares of Common Stock issued as a
dividend or
other distribution with respect to or in exchange for or in replacement of the
shares referenced in
(i) or (ii) above, provided, however, that Registrable Securities shall not
include (A) any shares
of Common Stock which have previously been registered or have been sold to the
public either
pursuant to a registration statement or pursuant to Rule 144, or (B) any shares
held by a Holder
of Registrable Securities which would be permitted to be sold by such Holder
under Rule 144(k)
or within the volume limitations of Rule 144 during any 90-day period, as
applicable, or (C) any
shares held by a Holder of Registrable Securities which have been sold in a
private transaction in
which the transferor's rights under this Agreement are not assigned.

1.6 The terms register, registered and registration shall refer to a
registration effected
by preparing and filing a registration statement in compliance with the
Securities Act and
applicable rules and regulations thereunder, and the declaration or ordering of
the effectiveness
of such registration statement.

1.7 Registration Expenses shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration,
qualification, and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel
for Timberline Resources and one counsel for the Holders, blue sky fees and
expenses, and
expenses of any special audits incident to or required by any such registration,
but shall not
include Selling Expenses.

1.8 Restricted Securities shall mean any Registrable Securities required to bear
the
legend set forth in subsection 1.2(b) hereof.

1.9 Rule 144 shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule
that may be promulgated by the Commission.

1.10 Rule 145 shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any' similar
successor rule
that may be promulgated by the Commission.

1.11 Securities Act shall mean the Securities Act of 1933, as amended, or any
similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in
effect from time to time.

1.12 Selling Expenses shall mean all underwriting discounts, selling commissions
and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of
counsel for any Holder (other than the fees and disbursements of counsel
included in
Registration Expenses).






REGISTRATION RIGHTS AGREEMENT - 2




--------------------------------------------------------------------------------



2. Restrictions on Transfer.

2.1 Compliance with Securities Act Registration Requirements. Each Holder agrees






not to make any disposition of all or any portion of the Registrable Securities
unless and until the
transferee has agreed in writing for the benefit of Timberline Resources to be
bound by this
Section 2, provided and to the extent such Section is then applicable, and:






  (a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such
registration statement; or

(b) Such Holder shall have notified Timberline Resources of the proposed
disposition and shall have furnished Timberline Resources with a detailed
statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by
Timberline Resources, such Holder shall have furnished Timberline Resources with
an
opinion of counsel, reasonably satisfactory to Timberline Resources, that such
disposition
will not require registration of such shares under the Securities Act.

(c) Notwithstanding the provisions of subparagraphs 2.1(a) and 2.1(b) above
or any provision to the contrary in the Purchase and Sale Agreement, no such
registration
statement or opinion of counsel or any consent shall be necessary for a transfer
by a
Holder to the Holder's family member or trust for the benefit of an individual
Holder
unless Timberline Resources’ transfer agent reasonably requests one, provided
the
transferee will be subject to the terms of this Section 2 to the same extent as
if such
transferee were an original Holder hereunder.






2.2 Restrictive Legend. Each certificate representing Registrable Securities
shall
(unless otherwise permitted by the provisions of this Agreement) be stamped or
otherwise
imprinted with the following legend:






  THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES ACTS OF THOSE STATES IN WHICH OFFERS AND SALES OF THE
SECURITIES WERE MADE. THE SECURITIES WERE ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD OR TRANSFERRED FOR VALUE
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER SUCH ACTS OR
AN EXEMPTION THEREFROM.






2.3 Issuance of Unlegended Certificates. Timberline Resources shall be obligated
to
reissue unlegended certificates promptly at the request of any Holder thereof if
the Holder shall
have obtained an opinion of counsel at such Holder's expense (which counsel may
be counsel to
Timberline Resources) reasonably acceptable to Timberline Resources to the
effect that the
securities proposed to be disposed of may lawfully be so disposed of without
registration,
qualification or legend.






REGISTRATION RIGHTS AGREEMENT - 3




--------------------------------------------------------------------------------



2.4 Blue Sky Legends. Any legend endorsed on an instrument pursuant to
applicable
state securities laws and the stop-transfer instructions with respect to such
securities shall be
removed upon receipt by Timberline Resources of an order of the appropriate blue
sky authority
authorizing such removal.






3. Piggy Back Registration Rights.

3.1 Notice of Proposed Registration; Best Efforts Inclusion. If Timberline
Resources






shall determine to register any of its securities either for its own account or
the account of a
security holder or holders exercising their respective demand registration
rights (other than
pursuant to Section 4 hereof), other than a registration relating solely to
employee benefit plans,
or a registration relating to a corporate reorganization or other transaction on
Form S-4, or a
registration on any registration form that does not permit secondary sales, then
Timberline
Resources will:






  (a) promptly give to each Holder written notice thereof; and






  (b) use its best efforts to include in such registration (and any related
qualification under blue sky laws or other compliance), except as set forth in
subsection
3.2 below, and in any underwriting involved therein, all the Registrable
Securities
specified in a written request or requests, made by any Holder and received by
Timberline Resources within fifteen days after the written notice from
Timberline
Resources described in subsection 3.1(a) above is mailed or delivered by
Timberline
Resources. Such written request may specify all or a part of a Holder's
Registrable
Securities.






3.2 Underwriting. If the registration of which Timberline Resources gives notice
is
for a registered public offering involving an underwriting, then Timberline
Resources shall so
advise the Holders as a part of the written notice given pursuant to subsection
3.1(a) . In such
event, the right of any Holder to registration pursuant to this Section 3 shall
be conditioned upon
such Holder's participation in such underwriting and the inclusion of such
Holder's Registrable
Securities in the underwriting to the extent provided herein. All Holders
proposing to distribute
their securities through such underwriting shall (together with Timberline
Resources and the
Other Stockholders of securities of Timberline Resources with registration
rights to participate
therein distributing their securities through such underwriting) enter into an
underwriting
agreement in customary form with the representative of the underwriter or
underwriters selected
by Timberline Resources.

3.3 Limitation on Underwritten Shares. Notwithstanding any other provision of
this
Section 3, if the representative of the underwriters advises Timberline
Resources in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the
representative may (subject to the limitations set forth below) exclude all
Registrable Securities
from, or limit the number of Registrable Securities to be included in, the
registration and
underwriting. Timberline Resources shall so advise all holders of securities
requesting
registration, and the number of shares of securities that are entitled to be
included in the
registration and underwriting shall be allocated first to Timberline Resources
for securities being






REGISTRATION RIGHTS AGREEMENT - 4




--------------------------------------------------------------------------------



sold for its own account and thereafter as set forth in Section 13. If any
person does not agree to
the terms of any such underwriting, he shall be excluded therefrom by written
notice from
Timberline Resources or the underwriter. Any Registrable Securities or other
securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration. If
shares are so withdrawn from the registration and if the number of shares of
Registrable
Securities to be included in such registration was previously reduced as a
result of marketing
factors, then Timberline Resources shall then offer to all persons who have
retained the right to
include securities in the registration the right to include additional
securities in the registration in
an aggregate amount equal to the number of shares so withdrawn, with such shares
to be
allocated among the persons requesting additional inclusion in accordance with
Section 13
hereof.

4. Demand Registration Rights. After Timberline Resources has qualified for the
use of
Form S-3, in addition to the rights contained in Section 3, Holders holding in
the aggregate not
less than 25 percent of the outstanding Registrable Securities shall have the
right to request
registration on Form S-3 (such requests shall be in writing and shall state the
number of shares of
Registrable Securities to be disposed of and the intended methods of disposition
of such shares
by such Holder or Holders), provided, however, that Timberline Resources shall
not be obligated
to effect any such registration under the following circumstances: (a) if the
Holders, together
with the holders of any other securities of Timberline Resources entitled to
inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) on Form S-3
to the public with aggregate proceeds of less than $100,000 or more than
$2,000,000; or (b) if the
Registrable Securities to be sold constitute less than an aggregate of 20
percent of all the
Holders’ Registrable Securities; or (c) if Timberline Resources has previously
effected any such
registration.

5. Expenses of Registration. All Registration Expenses incurred in connection
with any
registration, qualification or compliance pursuant to this Agreement shall be
borne by Timberline
Resources. All Selling Expenses relating to securities registered under this
Agreement shall be
borne by the Holders of such securities pro rata on the basis of the number of
shares of securities
so registered on their behalf, as shall any other expenses in connection with
the registration
required to be borne by the Holders of such securities.

6. Registration Procedures. In the case of each registration effected by
Timberline
Resources pursuant to this Agreement, Timberline Resources will keep each Holder
advised in
writing as to the initiation of each registration and as to the completion
thereof. Timberline
Resources will use its best efforts to:

6.1 Duration of Effectiveness. Keep such registration effective for a period of
120
days or until the Holder or Holders have completed the distribution described in
the registration
statement relating thereto, whichever first occurs; provided, however, that (a)
such 120-day
period shall be extended for a period of time equal to the period the Holder
refrains from selling
any securities included in such registration at the request of an underwriter of
Common Stock (or
other securities) of Timberline Resources; and (b) in the case of any
registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, such






REGISTRATION RIGHTS AGREEMENT - 5




--------------------------------------------------------------------------------



120-day period shall be extended, if necessary, to keep the registration
statement effective until
all such Registrable Securities covered by such registration on Form S-3 are
sold, but in no event
longer than nine months from the effective date of the registration statement.

6.2 Preparation and Filing of Amendments. Prepare and file with the Commission
such amendments and supplements to such registration statement and the
prospectus used in
connection with such registration statement as may be necessary to comply with
the provisions
of the Securities Act with respect to the disposition of all securities covered
by such registration
statement;

6.3 Copies of Prospectus. Furnish such number of prospectuses and other
documents
incident thereto, including any amendment of or supplement to the prospectus, as
a Holder from
time to time may reasonably request;

6.4 Exchange Listing. Cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by
Timberline Resources are then listed;

6.5 Transfer Agent, Registrar and CUSIP Number. Provide a transfer agent and
registrar for all Registrable Securities registered pursuant to such
registration statement and a
CUSIP number for all such Registrable Securities, in each case not later than
the effective date of
such registration;






7. Indemnification.

7.1 Indemnification by Timberline Resources. Timberline Resources will indemnify






each Holder, each of its officers, directors and partners, legal counsel, and
accountants and each
person controlling such Holder within the meaning of Section 15 of the
Securities Act, with
respect to which registration, qualification, or compliance has been effected
pursuant to this
Agreement, and each underwriter, if any, and each person who controls within the
meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages,
and liabilities (or actions, proceedings, or settlements in respect thereof)
arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any
prospectus, offering circular, or other document (including any related
registration statement,
notification, or the like) incident to any such registration, qualification, or
compliance, or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein
or necessary to make the statements therein not misleading, or any violation by
Timberline
Resources of the Securities Act or any rule or regulation thereunder applicable
to Timberline
Resources and relating to action or inaction required of Timberline Resources in
connection with
any such registration, qualification, or compliance, and will reimburse each
such Holder, each of
its officers, directors, partners, legal counsel, and accountants and each
person controlling such
Holder, each such underwriter, and each person who controls any such
underwriter, for any legal
and any other expenses reasonably incurred in connection with investigating and
defending or
settling any such claim, loss, damage, liability, or action, provided that
Timberline Resources
will not be liable in any such case to the extent that any such claim, loss,
damage, liability, or
expense arises out of or is based on any untrue statement or omission based upon
written






REGISTRATION RIGHTS AGREEMENT - 6




--------------------------------------------------------------------------------



information furnished to Timberline Resources by such Holder or underwriter and
stated to be
for use therein. It is agreed that the indemnity agreement contained in this
Section 7(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such
settlement is effected without the prior written consent of Timberline Resources
(which consent
shall not be unreasonably withheld).

7.2 Indemnification by Holders. Each Holder will, if Registrable Securities held
by
such Holder are included in the securities as to which such registration,
qualification, or
compliance is being effected, indemnify Timberline Resources, each of its
directors, officers,
partners, legal counsel, and accountants and each underwriter, if any, of
Timberline Resources'
securities covered by such a registration statement, each person who controls
Timberline
Resources or such underwriter within the meaning of Section 15 of the Securities
Act, each other
such Holder and Other Stockholder, and each of their officers, directors, and
partners, and each
person controlling such Holder or Other Stockholder, against all claims, losses,
damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement,
prospectus, offering circular, or other document, or any omission (or alleged
omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein
not misleading, and will reimburse Timberline Resources and such Holders, Other
Stockholders,
directors, officers, partners, legal counsel, and accountants, persons,
underwriters, or control
persons for any legal or any other expenses reasonably incurred in connection
with investigating
or defending any such claim, loss, damage, liability, or action, in each case to
the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged
omission) is made in such registration statement, prospectus, offering circular,
or other document
in reliance upon and in conformity with written information furnished to
Timberline Resources
by such Holder and stated to be for use therein provided, however, that the
obligations of such
Holder hereunder shall not apply to amounts paid in settlement of any such
claims, losses,
damages, or liabilities (or actions in respect thereof) if such settlement is
effected without the
prior written consent of such Holder (which consent shall not be unreasonably
withheld).

7.3 Notice of Indemnified Claims. Each party entitled to indemnification under
this
Section 7 (the "Indemnified Party") shall give notice to the party required to
provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual
knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying
Party to assume the defense of such claim or any litigation resulting therefrom,
provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or any litigation
resulting therefrom, shall be approved by the Indemnified Party (whose approval
shall not be
unreasonably withheld), and the Indemnified Party may participate in such
defense at the
Indemnified Party’s expense, and provided further that the failure of any
Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under
Section 1, to the extent such failure is not prejudicial. No Indemnifying Party,
in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all
liability in respect to such claim or litigation. Each Indemnified Party shall
furnish such






REGISTRATION RIGHTS AGREEMENT - 7




--------------------------------------------------------------------------------



information regarding itself or the claim in question as an Indemnifying Party
may reasonably
request in writing and as shall be reasonably required in connection with
defense of such claim
and litigation resulting therefrom.

7.4 Right of Contribution. If the indemnification provided for in this Section 7
is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any
loss, liability, claim, damage, or expense referred to therein, then the
Indemnifying Party, in lieu
of indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or
payable by such Indemnified Party as a result of such loss, liability, claim,
damage, or expense in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions
that resulted in such loss, liability, claim, damage, or expense as well as any
other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties'
relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or
omission.

7.5 Underwriting Agreement Controlling. Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

8. Information by Holder. Each Holder of Registrable Securities shall furnish to
Timberline Resources such information regarding such Holder and the distribution
proposed by
such Holder as Timberline Resources may reasonably request in writing and as
shall be
reasonably required in connection with any registration, qualification, or
compliance referred to
in this Section 1.

9. Limitations on Subsequent Registration Rights. From and after the date of
this
Agreement, Timberline Resources shall not, without the prior written consent of
a majority in
interest of the Holders, enter into any agreement with any holder or prospective
holder of any
securities of Timberline Resources giving such holder or prospective holder any
registration
rights the terms of which are more favorable than the registration rights
granted to the Holders
hereunder.

10. Rule 144 Reporting. With a view to making available the benefits of certain
rules and
regulations of the Commission that may permit the sale of the Restricted
Securities to the public
without registration, Timberline Resources agrees to use its best efforts to:

10.1 Current Public Information. Make and keep public information regarding
Timberline Resources available as those terms are understood and defined in Rule
144 under the
Securities Act, at all times from and after 90 days following the earlier of (a)
the effective date of






REGISTRATION RIGHTS AGREEMENT - 8




--------------------------------------------------------------------------------



Timberline Resources’ registration statement on Form 10-SB filed under the
Exchange Act or (b)
the first registration under the Securities Act filed by Timberline Resources
for an offering of its
securities to the general public;

10.2 Periodic Reports. File with the Commission in a timely manner all reports
and
other documents required of Timberline Resources under the Securities Act and
the Exchange
Act at any time after it has become subject to such reporting requirements;

10.3 Statements of Compliance. So long as a Holder owns any Restricted
Securities,
furnish to the Holder forthwith upon written request (a) a written statement by
Timberline
Resources as to its compliance with the reporting requirements of Rule 144 (at
any time from
and after 90 days following the earlier of the effective date of Timberline
Resources’ registration
statement on Form 10-SB filed under the Exchange Act or the first registration
under the
Securities Act filed by Timberline Resources for an offering of its securities
to the general
public), (b) a copy of the most recent annual or quarterly report of Timberline
Resources, and (c)
such other reports and documents so filed as a Holder may reasonably request in
availing itself of
any rule or regulation of the Commission allowing a Holder to sell any such
securities without
registration.

11. Transfer or Assignment of Registration Rights. The rights to cause
Timberline
Resources to register securities granted to a Holder by Timberline Resources
under this
Agreement may be transferred or assigned by a Holder to any transferee or
assignee of the
Registrable Securities held by such Holder only with the prior written consent
of Timberline
Resources. The transferee or assignee of such rights shall assume in writing the
obligations of
such Holder under this Agreement as a condition to any such transfer or
assignment.

12. "Market Stand-Off" Agreement. If requested by Timberline Resources and an
underwriter of Common Stock (or other securities) of Timberline Resources, a
Holder shall not
sell or otherwise transfer or dispose of any Common Stock (or other securities)
of Timberline
Resources held by such Holder (other than those included in the registration)
during the 180-day
period following the effective date of a registration statement of Timberline
Resources filed
under the Securities Act, provided that such agreement shall only apply to the
first such
registration statement of Timberline Resources that includes securities to be
sold on its behalf to
the public in an underwritten offering. The obligations described in this
Section 12 shall not
apply to a registration relating solely to employee benefit plans on Form S-l or
Form S-8 or
similar forms that may be promulgated in the future, or a registration relating
solely to a
transaction on Form S-4 or similar forms that may be promulgated in the future.
Timberline
Resources may impose stop-transfer instructions with respect to the shares of
Common Stock (or
other securities) subject to the foregoing restriction until the end of such
180-day period.

13. Allocation of Registration Opportunities. In any circumstance in which all
of the
Registrable Securities and other shares of Common Stock of Timberline Resources
with
registration rights (the "Other Shares") requested to be included in a
registration on behalf of the
Holders or other selling stockholders cannot be so included as a result of
limitations of the
aggregate number of shares of Registrable Securities and Other Shares that may
be so included,
the number of shares of Registrable Securities and Other Shares that may be so
included shall be






REGISTRATION RIGHTS AGREEMENT - 9




--------------------------------------------------------------------------------



allocated among the Holders and other selling stockholders requesting inclusion
of shares pro
rata on the basis of the number of shares of Registrable Securities and Other
Shares that would
be held by such Holders and other selling stockholders, assuming conversion;
provided,
however, that such allocation shall not operate to reduce the aggregate number
of Registrable
Securities and Other Shares to be included in such registration, if any Holder
or other selling
stockholder does not request inclusion of the maximum number of shares of
Registrable
Securities and Other Shares allocated to him pursuant to the above-described
procedure, in which
case the remaining portion of his allocation shall be reallocated among those
requesting Holders
and other selling stockholders whose allocations did not satisfy their requests
pro rata on the
basis of the number of shares of Registrable Securities and Other Shares which
would be held by
such Holders and other selling stockholders, assuming conversion, and this
procedure shall be
repeated until all of the shares of Registrable Securities and Other Shares
which may be included
in the registration on behalf of the Holders and other selling stockholders have
been so allocated.
Timberline Resources shall not limit the number of Registrable Securities to be
included in a
registration pursuant to this Agreement in order (a) to include shares held by
stockholders with
no registration rights, (b) to include shares of stock issued to employees,
officers, directors, or
consultants of Timberline Resources, or (c) in the case of registrations under
Section 4 hereof, to
include in such registration securities registered for Timberline Resources's
own account;
provided further that in the case of a registration under Section 2, the number
of shares of
Registrable Securities to be included in such registration pursuant to this
Agreement shall not be
limited without concurrent limitation of the number of Other Shares with similar
registration
rights to be included in such registration and instead the number of shares and
Other Shares to be
included in such registration shall be determined based upon the allocation
provisions set forth
above in this Section 13.






14. Miscellaneous Provisions.

14.1 Entire Agreement. This Agreement and the documents referred to herein






constitute the entire agreement among the parties and no party shall be liable
or bound to any
other party in any manner by any warranties, representations, or covenants
except as specifically
set forth herein or therein.

14.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as
expressly provided in this Agreement.

14.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Idaho as applied to agreements among Idaho residents and
corporations
organized or domiciled in such state that are entered into and are to be
performed entirely within
Idaho.






REGISTRATION RIGHTS AGREEMENT - 10




--------------------------------------------------------------------------------



14.4 Arbitration. Any dispute regarding the interpretation of this Agreement or
the
performance by any party hereto of their respective obligations shall be
submitted to and determined
by the decision of a board of arbitration consisting of three members (“Board of
Arbitration”)
selected as hereinafter provided. Timberline Resources shall select an
arbitrator and Kettle Drilling
and the Selling Stockholders shall select an arbitrator, each of whom shall be a
member of the
Board of Arbitration who is independent of the parties. A third Board of
Arbitration member,
independent of the parties, shall be selected by mutual agreement of the other
two Board of
Arbitration members. If the other two Board of Arbitration members fail to reach
agreement on
such third member within 20 days after their selection, such third member shall
thereafter be
selected by the American Arbitration Association upon application made to it for
such purpose by
any party to the arbitration. The Board of Arbitration shall meet in Spokane,
Washington, and shall
reach and render a decision in writing (which shall state the reasons for its
decisions in writing and
shall make such decisions entirely on the basis of the substantive law governing
the Agreement and
which shall be concurred in by a majority of the members of the Board of
Arbitration) with respect
to the items in dispute. In connection with rendering its decisions, the Board
of Arbitration shall
adopt and follow the Commercial Rules of Arbitration of the American Arbitration
Association. To
the extent practical, decisions of the Board of Arbitration shall be rendered no
more than 30
calendar days following commencement of proceedings with respect thereto. The
Board of
Arbitration shall cause its written decision to be delivered to Timberline
Resources, Kettle Drilling
and the Selling Stockholders. Any decision made by the Board of Arbitration
(either prior to or
after the expiration of such 30 calendar day period) shall be final, binding and
conclusive on the
parties to this Agreement and each party to the arbitration shall be entitled to
enforce such decision
to the fullest extent permitted by law and entered in any court of competent
jurisdiction. The fees
and expenses of the Board of Arbitration and the reasonable fees and expenses of
legal counsel and
consultants of the parties shall be allocated among the parties in the same
proportion that the
aggregate amount of the disputed items so submitted to the Board of Arbitration
that is
unsuccessfully submitted by each of them (as finally determined by the Board of
Arbitration) bears
to the total amount of items so submitted.

14.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the
same instrument.

14.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

14.7 Notices. Any notices or other communications required or permitted
hereunder
shall be sufficiently given if sent by registered or certified mail, postage
prepaid, by hand or by a
reputable nationwide overnight express service, addressed, as follows:






REGISTRATION RIGHTS AGREEMENT - 11




--------------------------------------------------------------------------------



  If to Timberline Resources:






  Timberline Resources Corporation
36 West 16th Avenue
Spokane, Washington 99203
Attention: John Swallow
Telefacsmile: (509) 747-5250






  with a copy to:






  Thomas E. Boccieri
561 Schaefer Avenue
Oradell, New Jersey 07649-2517
Telefacsimle: (201) 265-6069






  If to the Selling Stockholders:






  Douglas Kettle and David Deeds
Kettle Drilling, Inc.
2775 North Howard Street, Suite 2
Coeur d’Alene, Idaho 83815
Attention: David Deeds
Telefacsimile: (208) 664-6311






  with a copy to:






  Randall & Danskin, P.S.
1500 Bank of America Financial Center
601 West Riverside Avenue, Suite 1500
Spokane, Washington 99201-0653
Attention: Douglas Siddoway
Telefacsimile: (509) 624-2258






14.8 Expenses. Each party hereto shall pay its costs and expenses that it incurs
with
respect to the negotiation, execution, delivery, and performance of this
Agreement.

14.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall
be enforceable in accordance with its terms.

14.10 Delays or Omissions. No delay or omission to exercise any applicable
right,
power or remedy accruing to any Holder shall impair any such right, power or
remedy of such
Holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
therefore or thereafter

REGISTRATION RIGHTS AGREEMENT - 12




--------------------------------------------------------------------------------



occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any
Holder of any breach or default under this Agreement or any waiver on the part
of any Holder of
any applicable provisions or conditions of this Agreement must be made in
writing and shall be
effective only to the extent specifically set forth in such writing. All
applicable remedies either
under this Agreement or by law or otherwise afforded to any Holder shall be
cumulative and not
alternative.

14.11 Rights; Sevarability. Unless otherwise expressly provided herein, a
Holder's
rights hereunder are several rights, not rights jointly held with any of the
other respective
Holders. In case any provision of the Agreement shall be invalid, illegal or
unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected
or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day and year first above written.




[x40x1.jpg]




REGISTRATION RIGHTS AGREEMENT - 13




--------------------------------------------------------------------------------



Exhibit D-1 to Stock Purchase and Sale Agreement

EMPLOYMENT AGREEMENT

The PARTIES to this Employment Agreement are:




1.      KETTLE DRILLING, INC., an Idaho corporation, whose address is 2775 South
Howard Street, Suite 2, Coeur d’Alene, Idaho 83815 (the "Company"); and   2.   
  DOUGLAS KETTLE, whose address is 5401 East Lancaster, Hayden, Idaho 83835
("Employee").  



The TERMS of this Employment Agreement are as follows:




1.      Definitions.     1.1      Cause shall mean any one or more of the
following:      (a)      Disobedience of orders or directives of the board of
directors of the      Company or interference with the performance by other
employees of their duties, if such disobedience or interference is either (i) of
such a nature that no reasonable doubt can exist as to its material adverse
effect on the Company, or (ii) continues after specific instructions relating
thereto have been given by the board of directors of the Company; or      (b)   
  Material acts of dishonesty, disloyalty or competition related to the     
business of the Company or its relationships with employees, suppliers,
customers or those with whom the Company does business; or      (c)      Refusal
or failure to furnish significant information concerning the      Company's
affairs as reasonably requested by the board of directors of the Company, or
material falsification of such information; or      (d)      Any other action or
course of conduct (specifically including, by way of      illustration and not
limitation, the breach of any material term of this Employment Agreement) which
has or reasonably may be expected to have a material adverse effect on the
Company or its business or financial position, if such action or course of
conduct is either (i) of such a nature that no reasonable doubt can exist as to
its material adverse effect on the Company, or (ii) continues after specific
instructions relating thereto have been given by or under the authority of the
board of directors of the Company; or      (e)      Conviction of a crime
involving acts of Employee constituting fraud,      moral turpitude, intentional
dishonesty, or similar conduct.     1.2      Company means Kettle Drilling,
Inc., an Idaho corporation, and its successors.  



EMPLOYMENT AGREEMENT - 1




--------------------------------------------------------------------------------



  1.3 Disability means that Employee is unable to actively perform his duties
under this
Employment Agreement by reason of a medically determinable physical or mental
impairment. In the event that there is a dispute as to whether or not Employee
is
disabled, such dispute shall be submitted to arbitration. The Company and the
Employee
shall each promptly appoint an arbitrator in writing, and the two arbitrators so
appointed
shall appoint a third arbitrator. The good faith decision of a majority of the
arbitrators
shall be binding upon the parties. If, for any reason, after demand, no
arbitrator is
appointed, the arbitrator or arbitrators shall be appointed by a judge of the
District Court
of Kootenai County, Idaho upon proper application made by an interested party.
The
determination by the arbitrators shall be in writing. The arbitrator or
arbitrators chosen to
resolve a dispute under this section shall all be physicians licensed in the
State of Idaho
as medical doctors.






  1.4 Effective Date means March 1, 2006.

1.5 Notice shall mean a communication in writing. Any notice shall be deemed to






  have been given and served as of the date of the personal delivery thereof or,
in the event
that such notice is mailed, as of the date of receipt thereof.

1.6 Retirement shall mean that Employee has reached retirement age and has
retired
from the employment of the Company, whether such retirement is voluntary or
mandatory. The retirement age shall be the age of sixty-five (65) years, or such
lesser or
greater age as the board of directors of the Company may from time-to-time or at
any
time establish.

1.7 Voluntary Resignation shall mean termination by Employee of his employment
with the Company that is effected voluntarily for any reason other than
disability or
retirement.






2. Prior Agreements.






All agreements previously entered into by and between Employee and the Company
relating to the employment of Employee are hereby revoked and shall be of no
further force or
effect, and the provisions of this Employment Agreement alone shall govern the
Employee's
employment.






3. Employment.






The Company hereby employs Employee to perform the duties generally described in
this
Employment Agreement, and Employee hereby accepts and agrees to such employment
on the
terms and conditions hereinafter set forth.






  3.1 Term. Employee's employment shall be deemed to have commenced on the
Effective Date and shall continue thereafter for a period of three years unless
earlier
terminated as herein provided.






EMPLOYMENT AGREEMENT - 2




--------------------------------------------------------------------------------



  3.2 Duties. Employee shall have the title of president, shall be a member of
the board
of directors of the Company, and shall be primarily responsible for all aspects
of the
Company’s business. Despite such titles and responsibility, Employee shall not
be
obligated to devote more than three to four hours of working time per day to the
business
of the Company. Further, Employee may engage in other substantial business
activities
during the term of this Employment Agreement provided such activities do not
materially
interfere or conflict with the performance of his duties hereunder and do not
violate the
covenant not to compete set forth in Section 7 hereof.






4. Compensation.






As compensation for all services rendered to the Company during the term of this
Employment Agreement, in whatever capacity rendered, Employee shall have and
receive the
following compensation:






  4.1 Salary. The Company shall pay Employee an annual salary of $162,000 during
each full year of his employment pursuant to this Employment Agreement, which
salary
shall be payable in equal monthly payments of $13,500 on or after the fifth day
of each
month but before the twentieth day of each month.

4.2 Fringe Benefits. The Company shall pay for (or reimburse Employee for the
cost
of) medical and dental insurance for Employee and Employee’s spouse for so long
as
Employee is employed by the Company. In addition, the Company shall pay for
medical
and dental insurance for Employee and Employee’s spouse following the
termination of
Employee’s employment by the Company (irrespective of whether Employee is then
living), unless such termination is for Cause, as provided in Section 8.5 of
this
Employment Agreement, subject, however, to the following limitations and
conditions:
(a) the Company shall not be obligated to pay more than $12,000 per year for
such
insurance; and (b) the Company’s obligation to pay for such insurance shall
commence as
of the expiration of Employee’s employment and shall continue for a period of
time equal
to five years plus one additional year for each full year that Employee is
employed by the
Company. The Company shall also pay Employee a non-accountable expense allowance
of $1,500 per month, which Employee shall expend to further the Company’s
business
and its business relationships.

4.3 Performance Bonuses and Incentive Compensation. In addition to salary and
fringe benefits, Employee shall be entitled to receive performance bonuses and
other
incentive compensation on the terms and subject to the conditions set forth in
Exhibit A
to this Employment Agreement.

4.4 Automobiles. In addition to salary and fringe benefits, the Company shall
provide
Employee a Company truck for Employee’s use in furtherance of the Company’s
business.
The Company shall also pay (or reimburse Employee for) all reasonable gasoline,
maintenance and insurance charges and expenses relating to such vehicle.






EMPLOYMENT AGREEMENT - 3




--------------------------------------------------------------------------------



  4.5 Ratification of Prior Bonus and Transfer of Title to Other Vehicle. The
Company
hereby ratifies its 2004 bonus to Employee to repay the existing indebtedness
relating to the
following described vehicle, and to transfer title to such vehicle to Employee
during
calendar year 2006.






  Make: Jaguar
Model: XKR
Year: 2006
VIN: SADJA42B263A540B






4.6 Payment of Tax Liability for Deemed Distributions. The Company agrees that
it
will pay or reimburse Employee for any federal or state income taxes that are
paid or payable by
Employee with respect to any pass-through income that Employee is deemed to have
been
received (but does not actually receive) during (a) the tax year ended December
31, 2005 and (b)
the period commencing January 1, 2006 and ending the effective date of the
Company’s election
not to be taxed as an S corporation for federal income tax purposes.






5. Vacations.






Employee shall be entitled to six weeks of paid vacation each calendar year
during the term
of this Employment Agreement. Should Employee have any earned but unused
vacation time at
the expiration of the calendar year in which it was earned, he shall be entitled
to carry a
maximum of six weeks (or such lesser amount as was earned and is unused) into
the next
calendar year.

6. Continuation of Salary during Disability.

In the event becomes disabled and his employment is terminated because of
disability, his
base monthly compensation shall be continued for a period of time equal to the
lesser of (a) the
period of disability or (b) six months from the date Employee becomes disabled
or his
employment was terminated because of disability. The amount of any salary
payments shall be
reduced by the amount of any disability insurance benefits from policies paid
for by the
Company or Social Security benefits receivable by Employee that are attributable
to his
disability. Nothing in this section shall be deemed to compel the Company to
acquire insurance
to fund its obligations hereunder, but it may, in its discretion, do so.






7. Covenant Not to Compete.






Employee, while an employee and following termination, agrees to abide by the
following
covenant not to compete:






  7.l Employee recognizes that while an employee he may develop or be exposed to
unique, valuable and special confidential information, know-how, customer lists
and
trade secrets that are the property of the Company or its customers. Employee
agrees that
so long as such confidential information, know-how, customer lists, and trade
secrets
remain protectable, he will not use or divulge them except as required to meet
his






EMPLOYMENT AGREEMENT - 4




--------------------------------------------------------------------------------



  obligations to the Company and will not undertake any employment or other
position
competitive with the Company wherein the complete fulfillment of the duties of
such
competitive position would inherently call upon him to reveal, base judgments
upon, or
otherwise use any such confidential information, know-how, customer lists, or
trade
secrets.

7.2 Employee agrees that reports, customer lists, customer prospect files, rate
and
billing information, technical information, and other materials integral to the
Company's
business used or produced by him or coming into his possession by or through his
status
as an employee of the Company are the property of the Company and shall be
surrendered upon withdrawal without retaining any copies, extracts or notes
thereof.

7.3 Employee agrees that while an employee, and for a period of three years
following termination of employment, he will not directly or indirectly solicit
or attempt
to solicit business or sell, write or do business with any customer with whom
the
Company was doing business as of the date of Employee's termination.

7.4 Employee agrees that while an employee, and for a period of three years
following termination of his employment, he will not directly or indirectly
engage in a
business competitive with that of the Company. Employee further agrees that for
a
period of three years following termination, he will not induce or attempt to
induce any
person to leave employment with the Company, or hire or employ any person
employed
by the Company as of the date of Employee's termination.

7.5 The Company shall have the right to seek and secure an injunction to enforce
the
provisions of the covenant, but that remedy shall not be exclusive.






8. Termination.

This Employment Agreement and Employee's employment hereunder shall continue as
provided in Section 3.1 until terminated as hereinafter provided.
Notwithstanding the
termination of this Employment Agreement, the parties shall be required to carry
out any
provisions hereof which contemplate performance by them subsequent to such
termination, and
such termination shall not affect any liability or other obligation which shall
have accrued prior
to such termination, including, but not limited to, any liability for loss or
damage on account of
default or any obligation arising under the covenant not to compete. This
Employment
Agreement shall terminate upon the occurrence of any of the following events:






  8.1 Death of Employee. This Employment Agreement shall automatically terminate
without notice upon the death of Employee. The Company shall pay the monthly
base
salary of Employee to the estate of Employee for the full month in which such
death
occurs and for an additional two months thereafter.

8.2 Retirement and Retirement Benefit. Employee may retire at any time after
Employee has reached retirement age, as herein defined, by giving the Company
not less
than sixty days written notice of his intent to retire, specifying the date of
retirement.






EMPLOYMENT AGREEMENT - 5




--------------------------------------------------------------------------------



  The Company shall not be obligated to pay Employee a monthly retirement
benefit
following his retirement, but shall endeavor in good faith from and after the
Effective
Date of this Employment Agreement to devise and implement a retirement plan for
Employee and other employees of the Company. Employee acknowledges and
understands that the Company is under no obligation to devise or implement such
a plan.
Employee further acknowledges and understands that, if the Company does devise
and
implement a retirement plan, it may make only partial contributions to the plan
and may
condition such contributions on the Company’s earnings or other benchmarks of
financial
performance.

8.3 Disability. This Employment Agreement may be terminated unilaterally by the
board of directors of the Company in the event of disability of Employee, as
herein
defined, which shall have continued for a period of more than three months.

8.4 Voluntary Resignation. Employee may voluntarily resign at any time during
the
term of his employment by the Company, provided that he gives the Company not
less
than six months written notice of his intention to resign, specifying the
effective date of
such resignation.

8.5 Termination of Employment for Cause. The Company may terminate the
employment of Employee for Cause, as herein defined, without notice.

8.6 Termination of Employment other than for Cause. The Company may terminate
the employment of Employee without Cause upon three months’ written notice. If
the
Company shall terminate the employment of Employee other than for Cause, then it
shall
(a) pay Employee (or Employee’s spouse, should Employee die), a severance
benefit
equal to three years’ salary based on Employee’s base monthly salary immediately
preceding his termination and (b) pay for (or reimburse Employee for the cost
of) such
medical and dental insurance as Company is then obligated to pay Employee
pursuant to
Section 4.3 of this Employment Agreement.

8.7 Termination of Employment for Breach. The employment of Employee may be
terminated by Employee upon breach of a material term of this Employment
Agreement
by the Company, provided that Employee shall give the Company not less than
sixty days
written notice of the intent to terminate for breach, specifying the nature of
the breach. In
the event that the Company cures such breach prior to the passage of such
sixty-day
period, Employee's right to terminate for such breach shall cease.

8.8 Termination upon Cessation of Business. In the event the Company shall cease
the active conduct of its business, the employment of Employee shall be deemed
terminated.






9. Insurance.






The Company reserves the right to acquire insurance on the life or health of
Employee,
naming itself as the beneficiary thereof. The Company shall be the sole owner of
all such
policies taken out by it and may exercise all rights under such policies.






EMPLOYMENT AGREEMENT - 6




--------------------------------------------------------------------------------



  10. Notices.






  Any notice transmitted by either party to this Employment Agreement to any
other party
hereto may be served personally upon such other party or mailed to such other
party, in the case
of the Company, to its registered office; and in the case of Employee, to the
address of Employee
appearing on the books of the Company or such other address as may be designated
in writing by
Employee.






  11. Termination of Corporate Office.






  In the event that the employment of Employee hereunder is terminated for any
reason and
Employee shall hold office as an officer of the Company, such office shall
terminate and
Employee shall be deemed to have resigned the same automatically and without
notice as of the
effective date of termination of employment.






12. General Provisions.






  12.1 Venue and Governing Law. This Employment Agreement is made in accordance
with and shall be interpreted and governed by the laws of the State of Idaho. If
any
action or other proceeding shall be brought on or in connection with this
Employment
Agreement, the venue of such action shall be in Kootenai County, Idaho.

12.2 Attorney's Fees. In the event that it shall become necessary for either of
the
parties to obtain the services of an attorney in order to enforce the provisions
hereof,
then, in that event, the defaulting party shall pay the prevailing party all
reasonable
attorney's fees and all costs incurred in connection therewith, including the
costs of any
appeal.

12.3 Assignments. This Employment Agreement is personal to each of the parties
hereto, and neither party may assign or delegate any of the rights or
obligations
hereunder without first obtaining the written consent of the other party. No
assignment
or assumption of any obligation hereunder shall relieve either party hereto from
liability
for any obligation hereunder.

12.4 Amendment. No amendment, waiver or modification of this Employment
Agreement or of any term or condition hereof shall be valid or effective unless
in writing
and approved by the Company and Employee.

12.5 Arbitration. All disputes arising under this Employment Agreement shall be
resolved through arbitration. The arbitration of any dispute hereunder shall be
conducted
in accordance with the Idaho Uniform Arbitration Act. Except as provided at
paragraph
12.2, the cost of any such arbitration shall be borne equally by Employee and
the
Company.

12.6 Merger Clause. This Employment Agreement expresses the full and final
purpose and agreement of the parties relating to employment of Employee.






EMPLOYMENT AGREEMENT - 7




--------------------------------------------------------------------------------



  12.7 Severability. Each provision of this Employment Agreement shall be
considered
severable and if, for any reason, any provision hereof or remedy herein provided
is
determined to be invalid, such invalidity shall not impair the operation or
effect of the
remaining provisions hereof which are valid.

12.8 Successors. Except as expressly provided otherwise herein, all of the
rights of the
parties hereunder shall inure to the benefit of and all obligations of the
parties hereunder
shall bind the parties' heirs, personal representatives, successors and assigns.

12.9 Execution of Documents. Each of the parties agrees to execute all documents
necessary to implement the provisions of this Employment Agreement.

12.10 No Trust Relationship. Nothing contained in this Employment Agreement and
no
action taken pursuant to the provisions of this Employment Agreement shall
create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company
and Employee. Any amounts or assets referred to under the provisions of this
Employment Agreement shall continue for all purposes to be a part of the general
funds
of the Company, and no person other than the Company shall by virtue of the
provisions
of this Employment Agreement have any interest in such funds. To the extent that
any
person acquires a right to receive payments from the Company under this
Employment
Agreement, such rights shall be no greater than the right of any unsecured
creditor of the
Company.

12.11 Descriptive Headings. Titles to the paragraphs hereof are for information
purposes only.






EXECUTED this 3rd day of March 2006, but effective as of the Effective Date.




[ex10-18x48x1.jpg]




EMPLOYMENT AGREEMENT - 8




--------------------------------------------------------------------------------



  Schedule A to Employment Agreement






  Bonus and Incentive Compensation






In addition to salary and fringe benefits, the Company agrees to pay Employee
the following
bonus and incentive compensation:

A. Revenue-Based Cash Bonus. The Company shall pay Employee a bonus for the
fiscal
year ending December 31, 2006 if the Company’s gross revenue for such fiscal
year is greater
than $4,800,000. For each year thereafter during the term of this Agreement, the
Company shall
pay Employee a bonus if the Company’s gross revenue for such fiscal year
increased over the
Company’s gross revenue for the prior fiscal year. The amount of such bonus
shall be equal to
two percent of any such increase in gross revenue, and shall be paid to Employee
within 45 days
of the end of the fiscal year in which it was earned.

B. Net Revenue-Based Cash Bonus. In addition to the bonus specified in paragraph
A,
above, the Company shall pay Employee a bonus for the fiscal year ending
December 31, 2006 if
the Company’s net revenue for such fiscal year before deduction of taxes,
depreciation and
amortization (hereinafter referred to as “Company Net Revenue”) is greater than
$760,000. For
each year thereafter during the term of this Agreement, the Company shall pay
Employee a
bonus if Company Net Revenue for such fiscal year increased over Company Net
Revenue for
the prior fiscal year. The amount of such bonus shall be equal to five percent
of any such
increase in Company Net Revenue, and shall be paid to Employee within 45 days of
the end of
the fiscal year in which it was earned.

C. Acquisition-Based Stock Options Bonus. In addition to the cash bonuses
specified in
paragraphs A and B, above, the Company shall pay Employee a bonus in the event
the Company
acquires another hard rock drilling business by merger (provided the Company is
the surviving
corporation), consolidation, or the purchase of all or substantially all of the
assets of such
business. The amount of such bonus shall be equal to the greater of (i) five
percent of the total
assets of the acquired business or (ii) five percent of the gross revenue of the
acquired business
for the fiscal year immediately preceding the date of acquisition.

The bonus shall be paid to Employee within 45 days of the closing date of the
acquisition
transaction either by (a) the issuance and delivery to Employee of shares of
common stock of the
Company or (b) by the issuance and delivery to Employee of ten-year options to
purchase
common stock of the Company, whichever Employee shall elect to receive.

Should Employee elect to receive shares of common stock of the Company in
payment of the
bonus, the number of shares issuable and deliverable to him shall be determined
by dividing the
amount of the bonus (namely, the greater of five percent of the total assets of
the acquired
business or five percent of the gross revenue of the acquired business for the
fiscal year
immediately preceding the date of acquisition) by the market value of the
Company’s common
stock as of the end of the fiscal quarter immediately preceding the date the
Company publicly






EMPLOYMENT AGREEMENT - 9




--------------------------------------------------------------------------------



announces the acquisition upon which the bonus is predicated.

Should employee elect to receive stock options in payment of the bonus, such
options shall be
exercisable at any time during such ten-year period at a price per share equal
to the market price
of the Company’s common stock as of the end of the fiscal quarter immediately
preceding the
date the Company publicly announces the acquisition upon which the bonus is
predicated. The
number of stock options to be granted to Employee shall be determined by
dividing the amount
of the bonus (namely, the greater of five percent of the total assets of the
acquired business or
five percent of the gross revenue of the acquired business for the fiscal year
immediately
preceding the date of acquisition) by the value of each option as of as of the
date of grant. The
value of such option shall be the same value that the Company ascribes to such
option as
compensation expense, determined in accordance with Financial Accounting
Standard 123(R),
Accounting for Stock-Based Compensation.






EMPLOYMENT AGREEMENT - 10




--------------------------------------------------------------------------------



Exhibit D-2 to Stock Purchase and Sale Agreement

EMPLOYMENT AGREEMENT

The PARTIES to this Employment Agreement are:




1.      KETTLE DRILLING, INC., an Idaho corporation, whose address is 2775 South
Howard Street, Suite 2, Coeur d’Alene, Idaho 83815 (the "Company"); and   2.   
  DAVID DEEDS, whose address is 5609 East Lancaster, Hayden, Idaho 83835
("Employee").  



The TERMS of this Employment Agreement are as follows:




1.      Definitions.     1.1      Cause shall mean any one or more of the
following:      (a)      Disobedience of orders or directives of the board of
directors of the      Company or interference with the performance by other
employees of their duties, if such disobedience or interference is either (i) of
such a nature that no reasonable doubt can exist as to its material adverse
effect on the Company, or (ii) continues after specific instructions relating
thereto have been given by the board of directors of the Company; or      (b)   
  Material acts of dishonesty, disloyalty or competition related to the     
business of the Company or its relationships with employees, suppliers,
customers or those with whom the Company does business; or      (c)      Refusal
or failure to furnish significant information concerning the      Company's
affairs as reasonably requested by the board of directors of the Company, or
material falsification of such information; or      (d)      Any other action or
course of conduct (specifically including, by way of      illustration and not
limitation, the breach of any material term of this Employment Agreement) which
has or reasonably may be expected to have a material adverse effect on the
Company or its business or financial position, if such action or course of
conduct is either (i) of such a nature that no reasonable doubt can exist as to
its material adverse effect on the Company, or (ii) continues after specific
instructions relating thereto have been given by or under the authority of the
board of directors of the Company; or      (e)      Conviction of a crime
involving acts of Employee constituting fraud,      moral turpitude, intentional
dishonesty, or similar conduct.     1.2      Company means Kettle Drilling,
Inc., an Idaho corporation, and its successors.  



EMPLOYMENT AGREEMENT - 1




--------------------------------------------------------------------------------



  1.3 Disability means that Employee is unable to actively perform his duties
under this
Employment Agreement by reason of a medically determinable physical or mental
impairment. In the event that there is a dispute as to whether or not Employee
is
disabled, such dispute shall be submitted to arbitration. The Company and the
Employee
shall each promptly appoint an arbitrator in writing, and the two arbitrators so
appointed
shall appoint a third arbitrator. The good faith decision of a majority of the
arbitrators
shall be binding upon the parties. If, for any reason, after demand, no
arbitrator is
appointed, the arbitrator or arbitrators shall be appointed by a judge of the
District Court
of Kootenai County, Idaho upon proper application made by an interested party.
The
determination by the arbitrators shall be in writing. The arbitrator or
arbitrators chosen to
resolve a dispute under this section shall all be physicians licensed in the
State of Idaho
as medical doctors.






  1.4 Effective Date means March 1, 2006.

1.5 Notice shall mean a communication in writing. Any notice shall be deemed to






  have been given and served as of the date of the personal delivery thereof or,
in the event
that such notice is mailed, as of the date of receipt thereof.

1.6 Retirement shall mean that Employee has reached retirement age and has
retired
from the employment of the Company, whether such retirement is voluntary or
mandatory. The retirement age shall be the age of sixty-five (65) years, or such
lesser or
greater age as the board of directors of the Company may from time-to-time or at
any
time establish.

1.7 Voluntary Resignation shall mean termination by Employee of his employment
with the Company that is effected voluntarily for any reason other than
disability or
retirement.






2. Prior Agreements.






All agreements previously entered into by and between Employee and the Company
relating to the employment of Employee are hereby revoked and shall be of no
further force or
effect, and the provisions of this Employment Agreement alone shall govern the
Employee's
employment.






3. Employment.






The Company hereby employs Employee to perform the duties generally described in
this
Employment Agreement, and Employee hereby accepts and agrees to such employment
on the
terms and conditions hereinafter set forth.






  3.1 Term. Employee's employment shall be deemed to have commenced on the
Effective Date and shall continue thereafter for a period of three years unless
earlier
terminated as herein provided.






EMPLOYMENT AGREEMENT - 2




--------------------------------------------------------------------------------



  3.2 Duties. Employee shall have the title of vice president, shall be a member
of the
board of directors of the Company, and shall be primarily responsible for all
aspects of
the Company’s business. Despite such titles and responsibility, Employee shall
not be
obligated to devote more than three to four hours of working time per day to the
business
of the Company. Further, Employee may engage in other substantial business
activities
during the term of this Employment Agreement provided such activities do not
materially
interfere or conflict with the performance of his duties hereunder and do not
violate the
covenant not to compete set forth in Section 7 hereof.






4. Compensation.






As compensation for all services rendered to the Company during the term of this
Employment Agreement, in whatever capacity rendered, Employee shall have and
receive the
following compensation:






  4.1 Salary. The Company shall pay Employee an annual salary of $162,000 during
each full year of his employment pursuant to this Employment Agreement, which
salary
shall be payable in equal monthly payments of $13,500 on or after the fifth day
of each
month but before the twentieth day of each month.

4.2 Fringe Benefits. The Company shall pay for (or reimburse Employee for the
cost
of) medical and dental insurance for Employee and Employee’s spouse for so long
as
Employee is employed by the Company. In addition, the Company shall pay for
medical
and dental insurance for Employee and Employee’s spouse following the
termination of
Employee’s employment by the Company (irrespective of whether Employee is then
living), unless such termination is for Cause, as provided in Section 8.5 of
this
Employment Agreement, subject, however, to the following limitations and
conditions:
(a) the Company shall not be obligated to pay more than $12,000 per year for
such
insurance; and (b) the Company’s obligation to pay for such insurance shall
commence as
of the expiration of Employee’s employment and shall continue for a period of
time equal
to five years plus one additional year for each full year that Employee is
employed by the
Company. The Company shall also pay Employee a non-accountable expense allowance
of $1,500 per month, which Employee shall expend to further the Company’s
business
and its business relationships.

4.3 Performance Bonuses and Incentive Compensation. In addition to salary and
fringe benefits, Employee shall be entitled to receive performance bonuses and
other
incentive compensation on the terms and subject to the conditions set forth in
Exhibit A
to this Employment Agreement.

4.4 Automobiles. In addition to salary and fringe benefits, the Company shall
provide
Employee a Company truck for Employee’s use in furtherance of the Company’s
business.
The Company shall also pay (or reimburse Employee for) all reasonable gasoline,
maintenance and insurance charges and expenses relating to such vehicle.






EMPLOYMENT AGREEMENT - 3




--------------------------------------------------------------------------------



  4.5 Ratification of Prior Bonus and Transfer of Title to Other Vehicle. The
Company
hereby ratifies its 2004 bonus to Employee to repay the existing indebtedness
relating to the
following described vehicle, and to transfer title to such vehicle to Employee
during
calendar year 2006.






  Make: BMW
Model: M3
Year: 2004
VIN: UBSBL93434PN59163






4.6 Tax Liability for Deemed Distributions. The Company agrees that it will pay
or
reimburse Employee for any federal or state income taxes that are paid or
payable by Employee
with respect to any pass-through income that Employee is deemed to have been
received (but
does not actually receive) during (a) the tax year ended December 31, 2005 and
(b) the period
commencing January 1, 2006 and ending the effective date of the Company’s
election not to be
taxed as an S corporation for federal income tax purposes.






5. Vacations.






Employee shall be entitled to six weeks of paid vacation each calendar year
during the term
of this Employment Agreement. Should Employee have any earned but unused
vacation time at
the expiration of the calendar year in which it was earned, he shall be entitled
to carry a
maximum of six weeks (or such lesser amount as was earned and is unused) into
the next
calendar year.

6. Continuation of Salary during Disability.

In the event becomes disabled and his employment is terminated because of
disability, his
base monthly compensation shall be continued for a period of time equal to the
lesser of (a) the
period of disability or (b) six months from the date Employee becomes disabled
or his
employment was terminated because of disability. The amount of any salary
payments shall be
reduced by the amount of any disability insurance benefits from policies paid
for by the
Company or Social Security benefits receivable by Employee that are attributable
to his
disability. Nothing in this section shall be deemed to compel the Company to
acquire insurance
to fund its obligations hereunder, but it may, in its discretion, do so.






7. Covenant Not to Compete.






Employee, while an employee and following termination, agrees to abide by the
following
covenant not to compete:






  7.l Employee recognizes that while an employee he may develop or be exposed to
unique, valuable and special confidential information, know-how, customer lists
and
trade secrets that are the property of the Company or its customers. Employee
agrees that
so long as such confidential information, know-how, customer lists, and trade
secrets
remain protectable, he will not use or divulge them except as required to meet
his






EMPLOYMENT AGREEMENT - 4




--------------------------------------------------------------------------------



  obligations to the Company and will not undertake any employment or other
position
competitive with the Company wherein the complete fulfillment of the duties of
such
competitive position would inherently call upon him to reveal, base judgments
upon, or
otherwise use any such confidential information, know-how, customer lists, or
trade
secrets.

7.2 Employee agrees that reports, customer lists, customer prospect files, rate
and
billing information, technical information, and other materials integral to the
Company's
business used or produced by him or coming into his possession by or through his
status
as an employee of the Company are the property of the Company and shall be
surrendered upon withdrawal without retaining any copies, extracts or notes
thereof.

7.3 Employee agrees that while an employee, and for a period of three years
following termination of employment, he will not directly or indirectly solicit
or attempt
to solicit business or sell, write or do business with any customer with whom
the
Company was doing business as of the date of Employee's termination.

7.4 Employee agrees that while an employee, and for a period of three years
following termination of his employment, he will not directly or indirectly
engage in a
business competitive with that of the Company. Employee further agrees that for
a
period of three years following termination, he will not induce or attempt to
induce any
person to leave employment with the Company, or hire or employ any person
employed
by the Company as of the date of Employee's termination.

7.5 The Company shall have the right to seek and secure an injunction to enforce
the
provisions of the covenant, but that remedy shall not be exclusive.






8. Termination.

This Employment Agreement and Employee's employment hereunder shall continue as
provided in Section 3.1 until terminated as hereinafter provided.
Notwithstanding the
termination of this Employment Agreement, the parties shall be required to carry
out any
provisions hereof which contemplate performance by them subsequent to such
termination, and
such termination shall not affect any liability or other obligation which shall
have accrued prior
to such termination, including, but not limited to, any liability for loss or
damage on account of
default or any obligation arising under the covenant not to compete. This
Employment
Agreement shall terminate upon the occurrence of any of the following events:






  8.1 Death of Employee. This Employment Agreement shall automatically terminate
without notice upon the death of Employee. The Company shall pay the monthly
base
salary of Employee to the estate of Employee for the full month in which such
death
occurs and for an additional two months thereafter.

8.2 Retirement and Retirement Benefit. Employee may retire at any time after
Employee has reached retirement age, as herein defined, by giving the Company
not less
than sixty days written notice of his intent to retire, specifying the date of
retirement.






EMPLOYMENT AGREEMENT - 5




--------------------------------------------------------------------------------



  The Company shall not be obligated to pay Employee a monthly retirement
benefit
following his retirement, but shall endeavor in good faith from and after the
Effective
Date of this Employment Agreement to devise and implement a retirement plan for
Employee and other employees of the Company. Employee acknowledges and
understands that the Company is under no obligation to devise or implement such
a plan.
Employee further acknowledges and understands that, if the Company does devise
and
implement a retirement plan, it may make only partial contributions to the plan
and may
condition such contributions on the Company’s earnings or other benchmarks of
financial
performance.

8.3 Disability. This Employment Agreement may be terminated unilaterally by the
board of directors of the Company in the event of disability of Employee, as
herein
defined, which shall have continued for a period of more than three months.

8.4 Voluntary Resignation. Employee may voluntarily resign at any time during
the
term of his employment by the Company, provided that he gives the Company not
less
than six months written notice of his intention to resign, specifying the
effective date of
such resignation.

8.5 Termination of Employment for Cause. The Company may terminate the
employment of Employee for Cause, as herein defined, without notice.

8.6 Termination of Employment other than for Cause. The Company may terminate
the employment of Employee without Cause upon three months’ written notice. If
the
Company shall terminate the employment of Employee other than for Cause, then it
shall
(a) pay Employee (or Employee’s spouse, should Employee die), a severance
benefit
equal to three years’ salary based on Employee’s base monthly salary immediately
preceding his termination and (b) pay for (or reimburse Employee for the cost
of) such
medical and dental insurance as Company is then obligated to pay Employee
pursuant to
Section 4.3 of this Employment Agreement.

8.7 Termination of Employment for Breach. The employment of Employee may be
terminated by Employee upon breach of a material term of this Employment
Agreement
by the Company, provided that Employee shall give the Company not less than
sixty days
written notice of the intent to terminate for breach, specifying the nature of
the breach. In
the event that the Company cures such breach prior to the passage of such
sixty-day
period, Employee's right to terminate for such breach shall cease.

8.8 Termination upon Cessation of Business. In the event the Company shall cease
the active conduct of its business, the employment of Employee shall be deemed
terminated.






9. Insurance.






The Company reserves the right to acquire insurance on the life or health of
Employee,
naming itself as the beneficiary thereof. The Company shall be the sole owner of
all such






EMPLOYMENT AGREEMENT - 6




--------------------------------------------------------------------------------



policies taken out by it and may exercise all rights under such policies.






10. Notices.






Any notice transmitted by either party to this Employment Agreement to any other
party
hereto may be served personally upon such other party or mailed to such other
party, in the case
of the Company, to its registered office; and in the case of Employee, to the
address of Employee
appearing on the books of the Company or such other address as may be designated
in writing by
Employee.






11. Termination of Corporate Office.






In the event that the employment of Employee hereunder is terminated for any
reason and
Employee shall hold office as an officer of the Company, such office shall
terminate and
Employee shall be deemed to have resigned the same automatically and without
notice as of the
effective date of termination of employment.






12. General Provisions.






  12.1 Venue and Governing Law. This Employment Agreement is made in accordance
with and shall be interpreted and governed by the laws of the State of Idaho. If
any
action or other proceeding shall be brought on or in connection with this
Employment
Agreement, the venue of such action shall be in Kootenai County, Idaho.

12.2 Attorney's Fees. In the event that it shall become necessary for either of
the
parties to obtain the services of an attorney in order to enforce the provisions
hereof,
then, in that event, the defaulting party shall pay the prevailing party all
reasonable
attorney's fees and all costs incurred in connection therewith, including the
costs of any
appeal.

12.3 Assignments. This Employment Agreement is personal to each of the parties
hereto, and neither party may assign or delegate any of the rights or
obligations
hereunder without first obtaining the written consent of the other party. No
assignment
or assumption of any obligation hereunder shall relieve either party hereto from
liability
for any obligation hereunder.

12.4 Amendment. No amendment, waiver or modification of this Employment
Agreement or of any term or condition hereof shall be valid or effective unless
in writing
and approved by the Company and Employee.

12.5 Arbitration. All disputes arising under this Employment Agreement shall be
resolved through arbitration. The arbitration of any dispute hereunder shall be
conducted
in accordance with the Idaho Uniform Arbitration Act. Except as provided at
paragraph
12.2, the cost of any such arbitration shall be borne equally by Employee and
the
Company.






EMPLOYMENT AGREEMENT - 7




--------------------------------------------------------------------------------



  12.6 Merger Clause. This Employment Agreement expresses the full and final
purpose and agreement of the parties relating to employment of Employee.

12.7 Severability. Each provision of this Employment Agreement shall be
considered
severable and if, for any reason, any provision hereof or remedy herein provided
is
determined to be invalid, such invalidity shall not impair the operation or
effect of the
remaining provisions hereof which are valid.

12.8 Successors. Except as expressly provided otherwise herein, all of the
rights of the
parties hereunder shall inure to the benefit of and all obligations of the
parties hereunder
shall bind the parties' heirs, personal representatives, successors and assigns.

12.9 Execution of Documents. Each of the parties agrees to execute all documents
necessary to implement the provisions of this Employment Agreement.

12.10 No Trust Relationship. Nothing contained in this Employment Agreement and
no
action taken pursuant to the provisions of this Employment Agreement shall
create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company
and Employee. Any amounts or assets referred to under the provisions of this
Employment Agreement shall continue for all purposes to be a part of the general
funds
of the Company, and no person other than the Company shall by virtue of the
provisions
of this Employment Agreement have any interest in such funds. To the extent that
any
person acquires a right to receive payments from the Company under this
Employment
Agreement, such rights shall be no greater than the right of any unsecured
creditor of the
Company.






12.11 Descriptive Headings. Titles to the paragraphs hereof are for information
purposes only.

EXECUTED this 3rd day of March 2006, but effective as of the Effective Date.




[x58x1.jpg]


--------------------------------------------------------------------------------



  Schedule A to Employment Agreement






  Bonus and Incentive Compensation






In addition to salary and fringe benefits, the Company agrees to pay Employee
the following
bonus and incentive compensation:

A. Revenue-Based Cash Bonus. The Company shall pay Employee a bonus for the
fiscal
year ending December 31, 2006 if the Company’s gross revenue for such fiscal
year is greater
than $4,800,000. For each year thereafter during the term of this Agreement, the
Company shall
pay Employee a bonus if the Company’s gross revenue for such fiscal year
increased over the
Company’s gross revenue for the prior fiscal year. The amount of such bonus
shall be equal to
two percent of any such increase in gross revenue, and shall be paid to Employee
within 45 days
of the end of the fiscal year in which it was earned.

B. Net Revenue-Based Cash Bonus. In addition to the bonus specified in paragraph
A,
above, the Company shall pay Employee a bonus for the fiscal year ending
December 31, 2006 if
the Company’s net revenue for such fiscal year before deduction of taxes,
depreciation and
amortization (hereinafter referred to as “Company Net Revenue”) is greater than
$760,000. For
each year thereafter during the term of this Agreement, the Company shall pay
Employee a
bonus if Company Net Revenue for such fiscal year increased over Company Net
Revenue for
the prior fiscal year. The amount of such bonus shall be equal to five percent
of any such
increase in Company Net Revenue, and shall be paid to Employee within 45 days of
the end of
the fiscal year in which it was earned.

C. Acquisition-Based Stock Options Bonus. In addition to the cash bonuses
specified in
paragraphs A and B, above, the Company shall pay Employee a bonus in the event
the Company
acquires another hard rock drilling business by merger (provided the Company is
the surviving
corporation), consolidation, or the purchase of all or substantially all of the
assets of such
business. The amount of such bonus shall be equal to the greater of (i) five
percent of the total
assets of the acquired business or (ii) five percent of the gross revenue of the
acquired business
for the fiscal year immediately preceding the date of acquisition.

The bonus shall be paid to Employee within 45 days of the closing date of the
acquisition
transaction either by (a) the issuance and delivery to Employee of shares of
common stock of the
Company or (b) by the issuance and delivery to Employee of ten-year options to
purchase
common stock of the Company, whichever Employee shall elect to receive.

Should Employee elect to receive shares of common stock of the Company in
payment of the
bonus, the number of shares issuable and deliverable to him shall be determined
by dividing the
amount of the bonus (namely, the greater of five percent of the total assets of
the acquired
business or five percent of the gross revenue of the acquired business for the
fiscal year
immediately preceding the date of acquisition) by the market value of the
Company’s common
stock as of the end of the fiscal quarter immediately preceding the date the
Company publicly






EMPLOYMENT AGREEMENT - 9




--------------------------------------------------------------------------------



announces the acquisition upon which the bonus is predicated.

Should employee elect to receive stock options in payment of the bonus, such
options shall be
exercisable at any time during such ten-year period at a price per share equal
to the market price
of the Company’s common stock as of the end of the fiscal quarter immediately
preceding the
date the Company publicly announces the acquisition upon which the bonus is
predicated. The
number of stock options to be granted to Employee shall be determined by
dividing the amount
of the bonus (namely, the greater of five percent of the total assets of the
acquired business or
five percent of the gross revenue of the acquired business for the fiscal year
immediately
preceding the date of acquisition) by the value of each option as of the date of
grant. The value
of such option shall be the same value that the Company ascribes to such option
as compensation
expense, determined in accordance with Financial Accounting Standard 123(R),
Accounting for
Stock-Based Compensation.






EMPLOYMENT AGREEMENT - 10




--------------------------------------------------------------------------------



  Exhibit E to Stock Purchase and Sale Agreement






  VOTING TRUST AGREEMENT






This Voting Trust Agreement (the "Agreement") is made and entered into as of
March 3, 2006 by and among Douglas Kettle and David Deeds (individually a
“Selling
Stockholder“ and collectively the “Selling Stockholders”); Timberline Resources
Corporation (“Timberline Resources”), an Idaho corporation; and John Swallow,
Stephen
Goss, Tom Gurkowski, Vance Thornsberry, Eric Klepfer and Paul Dircksen
(individually a
“Timberline Inside Stockholder” and collectively the “Timberline Inside
Stockholders”).






  RECITALS:






WHEREAS, Timberline Resources, Kettle Drilling, the Selling Stockholders and
the Timberline Inside Stockholders are parties to a Stock Purchase and Sale
Agreement
dated February 23, 2006 (the “Purchase and Sale Agreement"); and

WHEREAS, certain of Timberline Resources’, Kettle Drillings’ and the Selling
Stockholders’ obligations under the Purchase and Sale Agreement are conditioned
upon
the execution and delivery of this Agreement.






  AGREEMENT:






NOW, THEREFORE, the parties hereto agree as follows:

1. Appointment of Voting Trustee for Timberline Inside Stockholders. The
Timberline Inside Stockholders each hereby irrevocably appoint John Swallow (the
“Timberline Inside Stockholders Voting Trustee”) as attorney and voting trustee
of the
Timberline Inside Stockholders, and each of them, solely for the purposes of:
(a)
attending any and all meetings of stockholders of Timberline Resources and (b)
solely
with respect to the election of directors of Timberline Resources at any such
meeting, to
vote all of the shares of common stock of the Timberline Inside Stockholders,
and each of
them, for the election of the Selling Stockholders (or his or their respective
designees, if
the Selling Stockholders or either of them are unable or unwilling to serve) as
advisory
directors of Timberline Resources, in the same manner and with the same effect
as if the
Timberline Inside Stockholders were personally present. It is specifically
understood and
agreed that, with respect to any other matter submitted to the stockholders of
Timberline
Resources for approval or consent, including the election of persons to serve as
directors
of Timberline Resources, the Timberline Inside Stockholders Voting Trustee shall
vote
all of the shares of common stock of the Timberline Inside Stockholders strictly
in
accordance with the express written or oral instructions of such holders.

2. Appointment of Voting Trustee for Timberline Resources. Timberline
Resources hereby irrevocably appoints David Deeds, with full power of
substitution (the
“Timberline Resources Voting Trustee”) as attorney and voting trustee of
Timberline






VOTING TRUST AGREEMENT - 1




--------------------------------------------------------------------------------



Resources solely for the purposes of: (a) attending any and all meetings of
stockholders
of Kettle Drilling; (b) with respect to the election of directors of Kettle
Drilling at such
meeting, to vote all of the shares of common stock of Timberline Resources for
the
election of the Selling Stockholders (or his or their respective designees, if
the Selling
Stockholders or either of them are unable or unwilling to serve) as a directors
Kettle
Drilling, in the same manner and with the same effect as if the Timberline
Resources
were personally present; and (c) with respect to any other matter submitted to
the
stockholders of Kettle Drilling for approval or consent, including the election
of other
persons, if any, to Kettle Drilling’s board of directors, the Timberline
Resources Voting
Trustee shall either (i) vote all of the shares of common stock of Timberline
Resources
strictly in accordance with the express written or oral instructions of the
Selling
Stockholders (or any surviving Selling Stockholder, if less than all of the
Selling
Stockholders are then living) or (ii) with the prior written approval of the
Selling
Stockholders (or any surviving Selling Stockholder, if less than all of the
Selling
Stockholders are then living), cede the right to vote all of the shares of
common stock of
Timberline Resources to Timberline Resources for such purpose or purposes.

3. Duration. The rights granted to the Timberline Inside Stockholders Voting
Trustee and the Timberline Resources Voting Trustee hereunder are irrevocable
and shall
continue in full force and effect until the later of: (a) such time as the
Selling Stockholders
(or their heirs and successors) cease to own any shares of Series A Preferred
Stock of
Timberline Resources; or (ii) if the Series A Preferred Stock has theretofore
been converted
into shares of Timberline Resources common stock, such time as the Selling
Stockholders
(or their heirs and successors) cease to own less than ten percent of the number
of such
shares of Timberline Resources common stock into which the Series A Stock was
initially
converted; provided, however, that in no event shall the rights granted to the
Timberline
Inside Stockholders Voting Trustee and the Timberline Resources Voting Trustee
hereunder continue in effect beyond March __, 2016, being ten years from the
date of this
Agreement.






  [The balance of this page has been left blank intentionally.]






VOTING TRUST AGREEMENT - 2




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day
and year first above written.




[x63x1.jpg]




VOTING TRUST AGREEMENT - 3




--------------------------------------------------------------------------------

[x64x1.jpg]


--------------------------------------------------------------------------------

[x65x1.jpg]


--------------------------------------------------------------------------------

[x66x1.jpg]


--------------------------------------------------------------------------------

[x67x1.jpg]


--------------------------------------------------------------------------------

[x68x1.jpg]


--------------------------------------------------------------------------------

[x69x1.jpg]


--------------------------------------------------------------------------------

Exhibit G-1 to Amendment

PROMISSORY NOTE

$300,000 March 3, 2006 Spokane, Washington



Timberline Resources Corporation, an Idaho corporation having its principal
offices at 36 West 16th Avenue, Spokane, Washington 99203 (hereinafter referred
to as
“Maker”) promises to pay to Douglas Kettle, whose address is 5401 East
Lancaster,
Hayden, Idaho 83835, or his assigns (hereinafter referred to as “Holder”) the
principal
sum of $300,000 upon the terms and subject to the conditions of this promissory
note
("Note"):

1. Interest. All sums owing on this Note shall bear interest from the date set
forth above until paid, at a rate of interest equal to the prime rate of
interest from time-to-
time published in the Wall Street Journal plus three percent, such rate to be
adjusted as of
the date any change in such prime rate is announced. As of the date of this
Note, such rate
of interest, as hereinabove determined, is ten and one-half percent. Upon the
occurrence of
an Event of Default and expiration of the applicable Cure Period, all sums owing
on this
Note shall bear interest at the rate of interest otherwise payable on this Note
plus four
percent (the "Default Rate") for so long as the Event of Default continues. All
computations
of interest shall be based on a 360-day year for the actual number of days
elapsed.

2. Payment. Maker shall pay Holder the principal of, and interest on, this
Note in one single installment on or before September 1, 2006.

3. Acceleration in the Event of Sale of Business. The provisions of Section
2 notwithstanding, all amounts payable under this Note shall become immediately
due
and payable, at Holder’s election, in the event all or substantially all of the
assets of
Maker are sold other than in the ordinary course of business, or in the event
Maker
merges or consolidates with or into another business entity in which Maker is
not the
surviving entity.

4. Notice of Event of Default; Cure. Upon the occurrence of an Event of
Default, Holder shall give Notice of the Event of Default to Maker, and Maker
shall have
the right to cure such Event of Default within the applicable Cure Period. If
Maker fails
to cure the Event of Default within the applicable Cure Period, or is prohibited
from
doing so, then Holder may accelerate all amounts owing on this Note. Such
accelerated
amounts shall become immediately due and payable. If Holder accelerates the
amounts
due under this Note, Holder shall have the right to pursue any or all of the
remedies
available to it, including, but not limited to, the right to bring suit on this
Note.






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 1




--------------------------------------------------------------------------------



  As used herein, the term “Event of Default” means:

(a) if any payment due under the Note is not paid within five (5) days of
the date upon which such payment was due.

(b) if any of the following shall occur:






  (i) Maker becomes insolvent, makes a transfer in fraud to or an
assignment for the benefit of creditors, or admits in writing his inability to
pay their debts as they become due;

(ii) A receiver, custodian, liquidator or trustee is applied for by
Maker, or is appointed for all or substantially all of the assets of Maker, or
any such receiver, custodian, liquidator or trustee is appointed in any
proceeding brought against Maker, and such appointment is not contested
or is not dismissed or discharged within 60 days after such appointment,
or Maker acquiesces in such appointment;

(iii) Maker files a petition for relief under the federal
Bankruptcy Code, as amended, or under any similar law or statute of the
United States or any state thereof, or Maker seeks to take advantage of any
insolvency law;

(iv) A petition against Maker is filed commencing an involuntary
case under any present or future federal or state bankruptcy or similar law,
and such petition is not dismissed or discharged within 60 days of filing; or

(v) Substantially all of the assets of Maker are sold or otherwise
transferred.






As used herein, the term “Cure Period” means the period of time Maker shall have
to cure
an Event of Default. If the Event of Default is a monetary default, the Cure
Period shall be
five (5) days from the date Maker first receives notice of such Event of
Default. If the Event
of Default is other than a monetary default, the Cure Period shall be ten (10)
days from the
date Borrower first receives such notice. As used herein, a "monetary default"
means a
failure by Borrower to make any payment required of it by the Note. If a default
other than
a monetary default is capable of being cured and the cure cannot reasonably be
completed
within the ten (10) day Cure Period, the Cure Period shall be extended to up to
fifteen (15)
days so long as Maker has commenced action to cure within such initial ten (10)
day period
and, in Holder's judgment, Maker is proceeding to cure the default with due
diligence. The
foregoing shall not be construed to obligate Lender to forebear in any other
manner from
exercising its remedies.

5. Remedies. Upon the occurrence of an Event of Default and expiration of
the applicable Cure Period, Holder shall have all rights available to it at law
or in equity,
including all rights available to it under the Idaho Uniform Commercial Code.
Any






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 2




--------------------------------------------------------------------------------



unpaid balance outstanding at such time, and any costs or other expenses
incurred by
Holder in realizing on this Note, shall bear interest at the Default Rate for so
long as the
Event of Default has not been cured and is continuing. All rights and remedies
granted
under this Note shall be deemed cumulative and not exclusive of any other right
or
remedy available to Holder.

6. Attorneys' Fees, Costs, and Other Expenses. Maker agrees to pay all
costs and expenses which Holder may incur by reason of any Event of Default,
including,
but not limited to, reasonable attorneys' fees, expenses, and costs incurred in
any action
undertaken with respect to this Note, or the appeal of any such action. Any
judgment
recovered by Holder shall bear interest at the statutory rate of interest then
in effect.

7. Transfer; Obligations Binding on Successors. Maker may not transfer
any of its rights, duties or obligations under this Note without the prior
written consent of
Holder. This Note, and the duties set forth in the Note, shall bind Maker and
his heirs
and successors. All rights and powers established in this Note shall benefit
Holder and
his heirs and successors.

8. Notices. Any notice, consent or other communication required or
permitted under this Note shall be in writing and shall be deemed to have been
duly given
or made either (a) when delivered personally to the party to whom it is directed
(or any
officer or agent of such party) or (b) three days after being deposited in the
United States'
certified or registered mail, postage prepaid, return receipt requested, and
properly
addressed to Maker or to Holder, at their respective addresses set forth above
or at such
other address as Maker or Holder shall have provided to the other.

9. Governing Law. This Note will be construed and the rights, duties, and
obligations of the parties will be determined in accordance with the laws of the
state of
Idaho and the federal laws of the United States of America.

10. Headings. Headings used in this Note have been included for
convenience and ease of reference only, and will not in any manner influence the
construction or interpretation of any provision of this Note.

11. Waiver. No right or obligation under this Note will be deemed to have
been waived unless evidenced by a writing signed by the party against whom the
waiver
is asserted, or by its duly authorized representative. Any waiver will be
effective only
with respect to the specific instance involved, and will not impair or limit the
right of the
waiving party to insist upon strict performance of the right or obligation on
any other
instance, in any other respect, or at any other time. No failure on the part of
Holder to
exercise, and no delay in exercising, any right or obligation under this Note
shall operate
as a waiver thereof.






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 3




--------------------------------------------------------------------------------



12. Severability. The parties intend that this Note be enforced to the greatest
extent permitted by applicable law. If any provision of this Note, on its face
or as applied
to any person or circumstances, is or becomes unenforceable to any extent, the
remainder
of this Note and the application of that provision to other persons,
circumstances or
extent, will not be impaired.

13. References. Except as otherwise specifically indicated, all references in
this Note to numbered or lettered sections or subsections refer to sections or
subsections
of this Note. All references to this Note include any subsequent amendments to
the Note.

14. Venue. Maker agrees that any action on this Note action may, in the
discretion of Holder, be brought in Kootenai County, Idaho. Maker hereby
consents to the
exclusive personal jurisdiction of the District Court of Kootenai County and the
United
States District Court for the District of Idaho.

17. Maximum Interest. Notwithstanding any other provisions of this Note,
any interest, fees, or charges payable by reason of the indebtedness evidenced
by this
Note shall not exceed the maximum permitted by law.




[x73x1.jpg]




AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 4




--------------------------------------------------------------------------------

Exhibit G-2 to Amendment

PROMISSORY NOTE

$100,000 March 3, 2006 Spokane, Washington



Timberline Resources Corporation, an Idaho corporation having its principal
offices at 36 West 16th Avenue, Spokane, Washington 99203 (hereinafter referred
to as
“Maker”) promises to pay to David Deeds and Margaret Deeds, husband and wife,
whose
address is 5609 East Lancaster, Hayden, Idaho 83835, or their assigns
(hereinafter
referred to as “Holder”) the principal sum of $100,000 upon the terms and
subject to the
conditions of this promissory note ("Note"):

1. Interest. All sums owing on this Note shall bear interest from the date set
forth above until paid, at a rate of interest equal to the prime rate of
interest from time-to-
time published in the Wall Street Journal plus three percent, such rate to be
adjusted as of
the date any change in such prime rate is announced. As of the date of this
Note, such rate
of interest, as hereinabove determined, is ten and one-half percent. Upon the
occurrence of
an Event of Default and expiration of the applicable Cure Period, all sums owing
on this
Note shall bear interest at the rate of interest otherwise payable on this Note
plus four
percent (the "Default Rate") for so long as the Event of Default continues. All
computations
of interest shall be based on a 360-day year for the actual number of days
elapsed.

2. Payment. Maker shall pay Holder the principal of, and interest on, this
Note in one single installment on or before September 1, 2006.

3. Acceleration in the Event of Sale of Business. The provisions of Section
2 notwithstanding, all amounts payable under this Note shall become immediately
due
and payable, at Holder’s election, in the event all or substantially all of the
assets of
Maker are sold other than in the ordinary course of business, or in the event
Maker
merges or consolidates with or into another business entity in which Maker is
not the
surviving entity.

4. Notice of Event of Default; Cure. Upon the occurrence of an Event of
Default, Holder shall give Notice of the Event of Default to Maker, and Maker
shall have
the right to cure such Event of Default within the applicable Cure Period. If
Maker fails
to cure the Event of Default within the applicable Cure Period, or is prohibited
from
doing so, then Holder may accelerate all amounts owing on this Note. Such
accelerated
amounts shall become immediately due and payable. If Holder accelerates the
amounts
due under this Note, Holder shall have the right to pursue any or all of the
remedies
available to it, including, but not limited to, the right to bring suit on this
Note.






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 1




--------------------------------------------------------------------------------



  As used herein, the term “Event of Default” means:

(a) if any payment due under the Note is not paid within five (5) days of
the date upon which such payment was due.

(b) if any of the following shall occur:






  (i) Maker becomes insolvent, makes a transfer in fraud to or an
assignment for the benefit of creditors, or admits in writing his inability to
pay their debts as they become due;

(ii) A receiver, custodian, liquidator or trustee is applied for by
Maker, or is appointed for all or substantially all of the assets of Maker, or
any such receiver, custodian, liquidator or trustee is appointed in any
proceeding brought against Maker, and such appointment is not contested
or is not dismissed or discharged within 60 days after such appointment,
or Maker acquiesces in such appointment;

(iii) Maker files a petition for relief under the federal
Bankruptcy Code, as amended, or under any similar law or statute of the
United States or any state thereof, or Maker seeks to take advantage of any
insolvency law;

(iv) A petition against Maker is filed commencing an involuntary
case under any present or future federal or state bankruptcy or similar law,
and such petition is not dismissed or discharged within 60 days of filing; or

(v) Substantially all of the assets of Maker are sold or otherwise
transferred.






As used herein, the term “Cure Period” means the period of time Maker shall have
to cure
an Event of Default. If the Event of Default is a monetary default, the Cure
Period shall be
five (5) days from the date Maker first receives notice of such Event of
Default. If the Event
of Default is other than a monetary default, the Cure Period shall be ten (10)
days from the
date Borrower first receives such notice. As used herein, a "monetary default"
means a
failure by Borrower to make any payment required of it by the Note. If a default
other than
a monetary default is capable of being cured and the cure cannot reasonably be
completed
within the ten (10) day Cure Period, the Cure Period shall be extended to up to
fifteen (15)
days so long as Maker has commenced action to cure within such initial ten (10)
day period
and, in Holder's judgment, Maker is proceeding to cure the default with due
diligence. The
foregoing shall not be construed to obligate Lender to forebear in any other
manner from
exercising its remedies.

5. Remedies. Upon the occurrence of an Event of Default and expiration of
the applicable Cure Period, Holder shall have all rights available to it at law
or in equity,
including all rights available to it under the Idaho Uniform Commercial Code.
Any






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 2




--------------------------------------------------------------------------------



unpaid balance outstanding at such time, and any costs or other expenses
incurred by
Holder in realizing on this Note, shall bear interest at the Default Rate for so
long as the
Event of Default has not been cured and is continuing. All rights and remedies
granted
under this Note shall be deemed cumulative and not exclusive of any other right
or
remedy available to Holder.

6. Attorneys' Fees, Costs, and Other Expenses. Maker agrees to pay all
costs and expenses which Holder may incur by reason of any Event of Default,
including,
but not limited to, reasonable attorneys' fees, expenses, and costs incurred in
any action
undertaken with respect to this Note, or the appeal of any such action. Any
judgment
recovered by Holder shall bear interest at the statutory rate of interest then
in effect.

7. Transfer; Obligations Binding on Successors. Maker may not transfer
any of its rights, duties or obligations under this Note without the prior
written consent of
Holder. This Note, and the duties set forth in the Note, shall bind Maker and
his heirs
and successors. All rights and powers established in this Note shall benefit
Holder and
his heirs and successors.

8. Notices. Any notice, consent or other communication required or
permitted under this Note shall be in writing and shall be deemed to have been
duly given
or made either (a) when delivered personally to the party to whom it is directed
(or any
officer or agent of such party) or (b) three days after being deposited in the
United States'
certified or registered mail, postage prepaid, return receipt requested, and
properly
addressed to Maker or to Holder, at their respective addresses set forth above
or at such
other address as Maker or Holder shall have provided to the other.

9. Governing Law. This Note will be construed and the rights, duties, and
obligations of the parties will be determined in accordance with the laws of the
state of
Idaho and the federal laws of the United States of America.

10. Headings. Headings used in this Note have been included for
convenience and ease of reference only, and will not in any manner influence the
construction or interpretation of any provision of this Note.

11. Waiver. No right or obligation under this Note will be deemed to have
been waived unless evidenced by a writing signed by the party against whom the
waiver
is asserted, or by its duly authorized representative. Any waiver will be
effective only
with respect to the specific instance involved, and will not impair or limit the
right of the
waiving party to insist upon strict performance of the right or obligation on
any other
instance, in any other respect, or at any other time. No failure on the part of
Holder to
exercise, and no delay in exercising, any right or obligation under this Note
shall operate
as a waiver thereof.






AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 3




--------------------------------------------------------------------------------



12. Severability. The parties intend that this Note be enforced to the greatest
extent permitted by applicable law. If any provision of this Note, on its face
or as applied
to any person or circumstances, is or becomes unenforceable to any extent, the
remainder
of this Note and the application of that provision to other persons,
circumstances or
extent, will not be impaired.

13. References. Except as otherwise specifically indicated, all references in
this Note to numbered or lettered sections or subsections refer to sections or
subsections
of this Note. All references to this Note include any subsequent amendments to
the Note.

14. Venue. Maker agrees that any action on this Note action may, in the
discretion of Holder, be brought in Kootenai County, Idaho. Maker hereby
consents to the
exclusive personal jurisdiction of the District Court of Kootenai County and the
United
States District Court for the District of Idaho.

17. Maximum Interest. Notwithstanding any other provisions of this Note,
any interest, fees, or charges payable by reason of the indebtedness evidenced
by this
Note shall not exceed the maximum permitted by law.




[x77x1.jpg]




AMENDMENT TO STOCK PURCHASE
AND SALE AGREEMENT - 4




--------------------------------------------------------------------------------